 HARPER AND ROW PUBLISHERS, INC.Harper&Row Publishers,Inc.and Construction,BuildingMaterial, Ice andCoal, Laundry, DryCleaning & Industrial Laundry & Dry CleaningDrivers,Helpers, Warehousemen,Yardmen& AlliedWorkers-Local Union No. 682,affiliated with Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America.Case 14-CA-6159April 14, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn November 17, 1971, Trial Examiner OwsleyVose issued the attached Decision in this proceeding.Thereafter, the Respondent and the General Counselfiled exceptions and supporting briefs. Respondentalso requested oral argument.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs, and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions,2 and to adopt hisrecommended Order, as modified below:1.The General Counsel excepted to the TrialExaminer's failure to find that Respondent violatedSection 8(a)(3) by adopting, during the strike, a wage'The Respondent and the GeneralCounsel have excepted to certain credi-bihtyfindingsmade bythe Trial Examiner. It is the Board's establishedpolicynot to overrule a Trial Examiner's resolutions with respect tocredibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions were incorrect.Standard Dry Wall Products, Inc.,91NLRB 544,enfd. 188 F.2d 362 (C.A. 3). We havecarefully examined therecord and find no basis for reversing his findings.Respondent's request for oral argument is hereby denied.In our opinion,the record,including the exceptions and briefs,adequately presents the issuesand positions of the parties.The Trial Examinerinadvertentlyfound that the presidentof Local 682,Gene Walla,statedthatuntilLocal688 "filed withthe LaborBoard," Local682 would still be the employees' bargaining representative.The recordshows, and we find, thata representative of TeamstersJoint Council 13,William Schneider,testified thatMike Dunn,a representativeof Local688,made that statement to the employees.2 In affirmingthe TrialExaminer's finding that Respondent violated Sec-tion 8(a)(5) byits refusal to recognize the Union,we find thatLocal 682 neverlost its majority status.The recordshows that certain employees who hadsignedcardsdesignating Local 682 also signed cardsfor Local688 on thecontingencythatLocal 688 would take over as their bargaining representa-tive, whichneveroccurred. Local 688 didnot "takeover"or seek recognition,but Local 682did continue to represent the employees,who had neverrevoked their authorizations to Local 682.Accordingly,we are notrequiredto decide in these circumstances whether a bargaining order is an appropriateremedyregardlessof Local 682's present majority status sincewe find Local682 continuedto enjoya majority status.We would take a different view,however,had the employees abandonedLocal 682 andmade an uncondition-al and genuine shift to another union.343increase schedule which guarantees nonstriking em-ployees a wage advantage over striking employees intheir future employment. We find merit in the Gener-alCounsel's contention.The record shows that during the strike, the Re-spondent reclassified its temporary class II employeesand established a new category it referred to as "Reg-ular Class II." Regular class II employees were com-posed of strike replacements, nonstrikers, andemployees who returned to work during the strike. OnApril 1, 1971, Respondent granted them benefits notpreviously available to the temporary class II employ-ees, including a schedule of wage increases after every480 hours or 60 days of work. In applying the wageschedule, Respondent allowed the nonstrikers to com-mence accumulating hours toward the pay increasesduring the strike when they were reclassified. Thestriking employees, however, commenced earninghours under the new wage schedule only after theyreturned to work and were reclassified on April 7 and8.Respondent gave no business justification for adop-tion of the wage schedule which worked to give anadvantage in pay to nonstriking employees, nor isthere evidence of other motivation on the record.In view of Respondent's numerous unfair laborpractices to discourage the employees' interest in theUnion, we find that Respondent's application of thenew wage schedule was similarly designed to discour-age union membership. In any event, adoption of awage increase schedule which guarantees nonstrikingemployees a wage advantage over striking employees,and which will continue to cause a wage disparitybetween strikers and nonstrikers, creates a permanentreminder of the hazards connected with striking andwith union activities in general. Accordingly, we con-clude that, by adoption of the wage increase scheduleand by withholding its benefits from striking employ-ees until after they returned to work, Respondent hasdiscriminated against striking employees in violationof Section 8(a)(3) of the Act .3N.L.R.B. v. Erie ResistorCorp., et al.,373 U.S. 221.AMENDED CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact andupon the record as a whole, we adopt the TrialExaminer's Conclusions of Law subject to the follow-ing modification:Substitute the following as paragraph 7 and renum-Chairman Miller does not agree that Respondent discriminated againststriking employeesby adoptionof the new wage increase schedule.It is hisviewthatRespondent,in this instance,has given no extra, unwarrantedcompensation to nonstrikers,but has merely given them credit for theiradditional work experience and permitted them to "earn" the increases in anormal way Strikers,on the other hand,are not penalized-they simply, bytheirvoluntary actof striking, have chosen not to earn the increase throughcontinued experience actually working onthe job.196 NLRB No. 50 344DECISIONSOF NATIONAL LABOR RELATIONS BOARDber paragraph 7 as paragraph 8 of the TrialExaminer's Conclusions of Law:.7.By reclassifying nonstriking employees andgrantingthem awage increaseand applying a wageincreaseschedule not then granted or applied to strik-ing employees, the Respondent has engaged in and isengaging in unfairlabor practices in violation of Sec-tion8(a)(3) of the Act.REMEDYHaving found that the Respondent discriminatedagainst the strikingemployees in violation of Section8(a)(3) of the Act, we shall order that the Respondentextend and apply inthe same mannerto the strikingemployees the wageincreasesand schedule granted tononstriking employees employed during the strike.Additionally,we shallorder the Respondent to offerfull reinstatementto employees Wilma Lavey andGlen Thornhill.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard adopts as its Order the recomniendedOrder of the TrialExamineras modified below andhereby orders that the Respondent, Harper & RowPublishers, Inc., Troy, Missouri, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order, as somodified:1.Substitute the following as paragraph 1(f) of theTrial Examiner's recommended Order and renumberthe subsequent paragraph accordingly:"(f)Grantingwage increasesand other benefits tononstriking employees and withholding the samewage increaseschedule and other benefits from strik-ing employees."2.Add to the list of employees in paragraph 2(c) ofthe Trial Examiner's recommended Order the namesofWilma Lavey and Glen Thornhill.3. Substitute the following as paragraph 2(e) of theTrial Examiner's recommended Order and renumberthe subsequent paragraphs accordingly:"(e) Extend to striking employees the same wageincreaseschedule and other benefits granted to non-striking employees."4.Substitute the attached notice for the TrialExaminer's notice.4 General Counsel'smotion to reopen record for receipt of stipulation, inwhich the parties stipulated that employee Wilma Lavey be included in theremedy provided for temporary class II employees who, after the strike, werereclassified by Respondent as "regular"employees, is hereby grantedThe General Counsel contends that the Trial Examiner inadvertentlyfailed to include Glen Thornhill in the remedy provided for temporary em-ployeeswherestatus has changed on August 8, 1971. As all the temporaryemployees involvedin this situation, except Thornhill, were women and theTrial Examiner referred only to the women, we find ment in the GeneralCounsel's contention and, like the women, shall include Thornhill in theremedy.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT discharge, lay off, refuse to rein-state, reduce the working hours of, or in any oth-ermanner discriminate against employeesbecause of their union or strike activities.WE WILL NOT refuse to recognize and bargaincollectivelyconcerning rates of pay, wages,hours, and other terms and conditions of employ-ment with Construction, Building Material, Iceand Coal, Laundry, Dry Cleaning & IndustrialLaundry & Dry Cleaning Drivers, Helpers, Wa-rehousemen, Yardmen & Allied Workers-LocalUnion No. 682, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America as the exclu-sive bargaining representative of the employeesin the bargaining unit stated below.WE WILL NOT coercively question employeesconcerning union matters or seek to induce em-ployees to report on the union activities of otheremployees.WE WILL NOT restrict employees in their move-ments about the warehouse or otherwise harrassemployees because of their union or strike activi-ties.WE WILL NOT grant wage increases or other ben-efits or threaten the loss of benefits or other retal-iatory action to discourage support of a union.WE WILL NOT grant nonstriking employees awage increase advantage and other benefits notgranted to striking employees.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights under the National Labor Rela-tions Act.WE WILL offer immediate reinstatement withbackpay to William Creech and Dennis Hick-man.WE WILL reimburse our former temporary classIIwarehouse employees for their losses, if any,resulting from their layoffs on March 11 and 16,1971, and for whatever loss of working hoursthey suffered after the strike as a result of ourrequiring them to share the work with employees HARPER AND ROW PUBLISHERS, INC.345hired during the strike and thereafter dismission, ifnecessary, to provide up to a 40-hour work-week for our former temporary class II ware-house employees, any new employees hiredduring the strike and thereafter for either perma-nent or part-time class II work.WE WILL extend to striking employees the samewage increase schedule and other benefits grant-ed nonstriking employees during the strike.WE WILL reimburse James Floyd for his loss ofpay, if any, resulting from our refusals of hisapplications for reinstatement on April 8 and 12,1971.WE WILL, upon request, recognize and bargaincollectively with the above-named Union as theexclusive representative of all employees in thebargaining unit stated below, with respect torates of pay, wages, hours, and other terms andconditions of employment and, if an under-standing is reached, embody such understandingin a signed agreement. The bargaining unit is:All of our employees at our Troy, Missouri,warehouse, excluding office clerical andprofessional employees, guards, and super-visors as defined in the Act.restraint,and coercion,in violation of Section 8(a)(1) of theAct; discharged two leaders of the union movement,laid offcertain part-time employees and thereafter,following theparticipation of these part-time employees,among others, inanunfair labor practice strike,refused to grant them fullreinstatement to their former jobs upon their return to workafter the strike,and refused reinstatement to another em-( loyee after the strike,all in violation of Section 8(a)(3) and1) of the Act;and refused to recognize and bargain collec-tively with the ChargingParty,herein called Local 682, inviolation of Section 8(a)(5) and(1) of the Act.The General Counsel and the Respondent have filedthorough briefs which have been carefully considered.FINDINGS AND CONCLUSIONSITHE BUSINESSOF THE RESPONDENTThe Respondent is engaged in publication,sale, and dis-tribution of books and other printed materials on a na-tionwide basis.Itmaintains offices and other facilities inNew York, New York;Scranton,Pennsylvania;Pleasan-ton, California;and Troy, Missouri. The large distributionwarehouse at Troy is the only facility involved in this case.The Respondent's shipments of books and other materialsto its Troywarehouse from out-of-state sources are valuedgreatly in excess of$50,000 annually.Upon the foregoingfacts I conclude,as the Respondent admits,that the Re-sppondent is engaged in commerce within the meaning ofSection 2(6) and(7) of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction herein.HARPER & Row PUBLISHERS, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately William Creech and Den-nis Hickman, if presently serving in the Armed Forcesof the United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 210 North 12th Boulevard, Room 448,St.Louis,Missouri 63101, Telephone 314-622-4167.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOWSLEY VOSE, Trial Examiner: This case was heard atTroy and St. Louis, Missouri, on July 26-30 and August 18and 19, 1971, pursuant to charges filed on various dates inMarch and April 1971 and a complaint issued on May 12,1971. The complaint, as amended at the hearing, alleges thatthe Respondent engaged in various acts of interference,II.THE LABORORGANIZATION INVOLVEDConstruction, Building Material, Ice and Coal, Laundry,Dry Cleaning & Industrial Laundry & Dry Cleaning Driv-ers,Helpers,Warehousemen, Yardmen & Allied Workers- Local Union No. 682, affiliated with International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Sequence of Events1.BackgroundThe construction of the Respondent's new distributionwarehouse at Troy, Missouri, was commenced around themiddle of 1969 and it was sufficiently completed in May1970 for the Respondent to start hiring employees. JohnMisiura, the Respondent's plant manager, is in charge of allthe warehouse and distribution operations at the ware-house. At the time of the events involved in this case Mi-siurahad approximately 82 employees under hissupervision. Peter Noto, the plant engineer, is responsiblefor the housekeeping and maintenance operations in theplant. Noto had five employees under his supervision. BothMisiura and Noto are directly responsible to a vice presi-dent of the Respondent at the Respondent's New Yorkheadquarters.Both Misiura and Noto did their own hiring for theirrespective areas of responsibility.Misiura admitted thatwhen interviewing applicants for employment he frequentlymade mention of unions, and testified that "in a majorityof the cases" he volunteered that "we don't have a union inhere in the building and we hope to keep one out." Misiura 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified further that he told applicants for employment thathe felt that the Respondent's level of benefits was such asto discourage interest in unions, but that if a majority of theemployees wanted a union there was nothing much he coulddo about it.'In building up its complement of employees the Respon-dent placed the men hired for heavier work in class I andemployees hired for lighter work(almost exclusively wom-en) in class II. The wage differential between the two classeswas $1 per hour.In each class the Respondent assigned theemployees to two categories,permanent employees whowere scheduled to work 40 hours a week when such workwas available,and temporary,or part-time employees, asthe General Counsel prefers to call them.The permanentemployees received in addition to their salaries variousfringe benefits,including vacations,holidays, and insurancebenefits.The permanent employees also had greater securi-ty of tenure than the temporary or part-time employees inthat no permanent employees were to be laid off until afterall the temporary or part-time employees were laid off. Forconvenience hereinafter I refer to the temporary or part-time employees as the Respondent does,as temporary em-ployees.No implication is to be drawn,however,from myuse of this terminology that the temporary employees didnot work with sufficient regularity to be entitled to be in-cluded in the bargaining unit.The temporary employees received neither the additionalfringe benefits nor did they have any security of tenure.They were informed when they were hired that after a train-ing period they would merely be on call. However, as itturned out, the temporary employees worked 40 hours aweek regularly until the week beginning January 18, 1971,at which time they were cut back to 32 hours a week. Theycontinued to work 32 hours a week until the time of theevents involved in this case,with the exception of a shortlayoff in February when the annual inventory was beingtaken.On or about October 13, 1970, the Respondent posted onits bulletin board the following announcement:In order to maintain comparability of wages amongour various Distribution Centers, the following raisesover existing rates will go into effect according toschedule outlined below.These apply to full-time classIand class II staff.EffectiveDateaAmountPer Hourrch 1, 1971l10¢September1, 197110¢March 1, 19727.5¢September1, 19727.5¢2.Theunion discussions beginIn January 1971 the employees commenced discussionsabout the advisability of having union representation at thewarehouse. The temporary employees were among thosemost interested in the organizationof the plant. These em-ployees not only received no fringe benefits, sometimesworked shorter hours, and had no security of tenure, but inaddition they received 20 cents an hour less than the perma-nent employees engaged in the same operation($2 per hourtOscar Westhofftestified thatMisiuratold him ata hiringinterview 2weeks before he was hired in August1970 that anyonewanting aunion wouldbe firedMtstura denied makingany suchstatementWhile forreasons statedbelow,I find Misiura not tobe a whollyreliable witness,in this instance Icredit Misiura in preferencetoWesthoff, who wasa confused and inconsist-ent witnessand whoexhibited considerablebias against the Respondentas compared with $2.20 per hour).Another souce of dissat-isfaction in the plant was the large differential in hourlywage between the class I(largely men)and class II(largelywomen)classifications for operations which in the opinionof the women did not differ materially.Plant Manager Mi-siura and Plant Engineer Noto recognized the validity ofthis complaint and had been seeking since the previous fallto obtain the approval of their superior in New York, BryanMurphy, to raise the wages so as to reduce the wage differ-ential between the class II and class I employees.However,up until the time of the events involved in this case they hadbeen unsuccessful.At a meeting of all employees on March 2 or 3 Misiuraannounced that all employees would receive a 10 cents perhour wage increase effective as of March 8.He explainedthat it was being delayed from the March 1 date earlierannounced because March 1 was in the middle of a payperiod.Misiura also announced on this occasion that thethree women who were then operating the shrink wrap ma-chines were being reclassified Irom class II to class I, as hewas of the opinion that this particular job warranted a classI rating.This involved a wage increase of $1 per hour. Thisaction led to a protest from certain of the female employeesand a request to Misiura for a further meeting.A secondmeeting was held this same day. Several women protestedthat the work differential did not justify the wage differen-tial.Their protest,however,did not result in any immediaterelief being granted.Itdid result in Misiura s making afurther request to Bryan Murphy,his superior in New York,for approval of a wage increase which would reduce thelarge differential in wages between the class II and class Iemployees.The answer which he received from Murphy, asMisiura testified,was as follows:Well, John,he says, "Like I told you before,I have gota budget to adhere to"and he says,"Ican't doanything."Commencing the latter part of the week ending March 5,both Misiura and Plant Engineer Noto initiated discussionswith the employees under their supervision concerning pos-sible sources of dissatisfaction with their obs. Plant Engi-neer Noto met with all five of the employees under hissupervision one at a time in the conference room. Notoasked them if they had any gripes or problems needingdiscussion and gave the employees a prepared quiz whichwas designed to ascertain what the employees wanted fromthe Company. In the course of the discussion which fol-lowed Lawrence Winter,one of the housekeepers,statedthat he wanted an increase in wages.As Winter testifiedwithout contradiction,Noto's response was as follows:.he said that he was in touch with New York, andwhen the feelings were right in New York,he'd seeabout getting us a raise,but at the time,why, it wasimpossible.About the same time Misiura initiated a series of personalinterviews with the permanent class I men.Ronald Horstwas interviewed on March 4 or 5.Horst credibly testified asfollows:He told us to sit down and said he wanted to be frankwith us all and wanted to know what our problemswere,and he told us that they had given the women araise and he asked me if I knew anything about thisunion business again and who was behind it all, and ifthere was a vote on the union which way would I goor which way I would go,and I told him I would gowith the majority of the people.When asked about this conversation on cross-examinationHorst testified thathe wanted to know if I knew what was going on with HARPERAND ROWPUBLISHERS, INC.347this union business,and I said,well, I didn't know toomuch,there had just been talk about it.This interview occurred on March 5 at the latest,before anycontact had been made with any union representative?On March 8 Misiura called William Creech into his officeas part of his program of interviews with the permanentclass I men.As Misiura himself testified:. I started the conversation by saying,"Bill, how doyou like working for Harper&Row? Do you have anygripes?" He said,"No, everything seems to be prettygood.It'sa good job." I said,"Do you have anythoughts pro or con about any of the benefits; do youthink something should be changed or do you like themas they are?"He says,"No, the seem satisfactory." Isaid, `Well, you know,Bill, as far as I am concernedyou are doing a real good job. From talking to EdNoeth we have no complaints with your work at all. Asa matter of fact,your probationary period isn't up untilthe 16th,but I'm going to put you in for your proba-tionary increase 3/8," which was a 20-cent increase atthe end of the probationary period.There is conflict in the testimony as to the remainder of theconversation.According to Misiura,Creech volunteered tohim on this occasion that he was "thinking of leaving inearlyMay to go back and drive[his] truck"and that whenhe remonstrated with Creech for "let[tinghim] down,"Creech stated that he would give Misiura 2 weeks' notice.Creech's version is that Misiura asked Creech if he wasgoing"to stay with"the Respondent.Creech replied that heplanned to do so, that he intended to hire someone to drivehis dump truck,but that if he changed his mind he wouldgive the Respondent 2 weeks' notice.I credit Creech's testi-mony.Creech impressed me as a candid witness.It wouldbe unusual for an employee in Creech's situation himself tovolunteer such information to his employer.As noted be-low, Misiura's testimony about several matters was less thanfrank and in some respects was definitely misleading.Misiura's contrary testimony is rejected.On March 9 Misiura had his interview with Oscar West-hoff, another of the permanent class I employees.Misiuraasked Westhoff how he liked working for the Company andwhether he had any"gripes."Westhoff said no, but addedthat the Company s insurance might be improved upon.Misiura testified that the discussion continued as follows:I told him, "Well, you know,the reason for these inter-views is I'm trying to find out if there's any gripesamong the employees because if there was a union hereyou could go to your shop steward.Now, you don'thave a shop steward here,and maybe if you have some-thing on your chest you'd tell it to me."Then we got in a rather short discussion about un-ions.I had asked him what he thought about unions.He says, "Well, they're good in their place.As a matterof fact,I belonged to a union,"I think he mentionedMcDonnell Douglas where he worked,and he said, "Ialways had the union contract in my lunch box. I knewwhat was going on all the time."32Referring to Horst's testimony above quoted Misiura testified as follows:I really don't recall the meeting.If Ronniesayswe had a meetingit couldhave been so. I do know for certain that if we had a meeting there wasno mention of any union talk at that meeting.Horst had been well regarded by Misiura before he quit on April 9. Misiurahad in fact tried to persuade Horst to remain on in the Respondent's employ.Horst,therefore,had no reason to be antagonistic to the Respondent. Forthese reasons,and because of my doubts about Misiura's credibility in crit-ical situations,as is more fully explained below,I accept Horst's testimonyrather than Misiura's.3Westhoff gave testimony about an interview with Misiura which heplaced as having occurred on March II or 12. According to Westhoff, Mi-3.An organizing campaign is begunAfter work on March 8 or 9 William Creech, accompa-nied by Dennis Hickman, called Anthony Parrino, the busi-ness representative of Local 682, on the telephone and toldhim that some of the Respondent's employees would like totalk to him about having a union. Creech was already amember of Local 682, having joined in connection with theoperation of his dump truck. Parrino told Creech toarrangefor a meeting with interested employees. Creech and Hick-man scheduleda meetingat Mary Jeraldine Creech's homeon the evening of March 10. William Creech and Hickmanthen went around and invited employees to the meeting.About 13 employees attended the meeting. Parrino passedout cards authorizing Local 682 to act as bargaining repre-sentative. All of the employees attending the meeting signedcards and handed them back to Parrino. Parrino also gavethe employees additional cards for them to circulate amongtheir fellow workers. The next daywas aday of intensecampaigning for signatures on union authorization cards,21 signatures having been obtained on March 11 alone. Therecord shows that some of these signatures were obtained oncompany premises and that William Creech and Hickmanwere among those active in these union discussions. PlantEngineer Noto, when asked whether he was aware of anyunion activity going on March 11, answered, "Well, therewas so much, I don't know what you'd call it, but thereseemed to be a big bee hive of something was up."4. The Respondent's reaction to the organizing campaignAt 10:15 a.m. on March I1 Noto asked his two mainte-nance men,Paul Mozier and Darrell Coose, to meet him inthe conference room. The meeting lasted almost 2 hours, asNoto testified. The testimony of Mozier and Noto concern-ing the lengthy conversation occurring on this occasion isin conflict. In making the findings set forth below I havecredited parts of the testimony of both men. As Noto testi-fied, he sought to explain to Mozier and Coose why thethree women on the shrink wrap machines had been up-graded toclassI and given the same rate of pay as the twomaintenance men, $3.30 per hour. Mozier and Coose ar-gued that as skilled workers they were entitled to moremoney. After Noto reiterated that he could not give themany more money, Mozier brought up the subject of unions,pointing out the security that came from having a union,and commenting that Noto could fire him the nextmorning,if for any reason he got mad at him. Noto, as he testified,conceded that this was true. When Mozier urged that if theemployees had a union, Noto would be unable to do so,Noto questioned both men whether they had signed unioncards.Mozier admitted having promised to sign a card andCoose said no. In response to Noto's question as to why hewanted to sign a union card, Mozier answered, as he credi-bly testified, that he thought that the Company was unfairto their temporary employees and that they needed a unionto protect them. At this point Noto advisedMozier, asMozier testified, "not to let Creech and Hickman lead himdown the garden path," that "they were no examples tofollow."4 Noto also stated, as Mozier credibly testified, thatsiura accused hun on this occasion of "goingaround tryingto get a unionin the plantand threatened thatanyone wanting a union wouldbe fired. Noother witnessattributedthreats of this nature to Misiura. In part, Westhoff'stestimony was confused,inconsistent, and incomprehensible and, in addi-tion, he showed considerable animus against the RespondentUnder all thecircumstances, I concludethatin this instance Misiura's testimony is themore credible andrejectWesthoffs testimonyabout a threat ofdischarge.4 Notodenied making any referenceto Creechand Hickman in this con-Continued 348DECISIONSOF NATIONAL LABOR RELATIONS BOARD"if we got a union in"the Respondent"would not provideas many benefits,"that the employees"probably wouldn'tget" the same paid holidays, vacations,or sick benefits.5Aftermeeting with Mozier and Coose,on March 11,Noto called Lawrence Winter, one of his three housekeep-ers, into his office.As Winter credibly testified, Notoopened the conversation by saying, "I guess you know you'-re still temporary and not permanent.Noto then went onto say, "You probably knowas wellas I do that there arepetitions around to get a union."Winter commented toNoto at this point, "I didn't know as they called it a petition.Ihadseen somecards." Asked by Moto if he had beenapproached to sign a card and whether he had signed one,Winter admitted that he had been approached and statedthat he had not signed.This is Noto's testimony. Notocommented at this point,asWinter testified, that:he'd work with a union or without a union, butwhen people went around without his knowledge orbehind his back, it made him mad that they were tryingto get in a union.Notofurther stated as follows:I guess you know that if we get a union,that youwill lose some holidays,and you will lose some pay fortime off that we give you this way, that if you've got agood reason and miss a day, we can pay you, but ifyou've got a union contract,why, that will eliminatethat.You won't getpaid for that 6versation.The Respondent's counsel urges that I should accept Noto's denialin preference to Mover's testimony quoted above,pointing out that in mak-ing the"garden path"statement Mover embellished his account somewhatand that Mover thought that this conversation occurred after the dischargeof Creech and Hickman,which actually took place the following morning.These are plausible arguments which point in the direction which counselsuggests.However,inmy opinion,these considerations are outweighed bythe fact that the statement"not to let Creech and Hickman lead him downthe garden path" is not the kind which an employee is apt to fabricate, andthe further fact as found below, that the Respondent swiftly decided laterthat same day to get rid of Creech and Hickman for antiunion reasons, whichsuggests that the Respondent's officials had some knowledge of their interestin organizing activities earlier.In view of these facts,and havingobservedboth Mover and Noto on the witness stand,I conclude that Mover's testimo-ny is worthy of belief.s Although Noto denied threatening the loss of any benefits,Notohimselfadmitted stating on this occasion that if the union"gets in ... it is going tohave to be strictly business,"thereby implying that working conditions wouldbe less favorable in the event that Local 682 succeeded in its organizing drive.As found below, two other of Noto's employees testified to similar statementsmade by Noto to them.In view of this circumstantial corroboration ofMozier's testimony I credit this portion of Mozier's testimony.However, astoMover's further testimony that Noto stated at this time that if Moversigned a card he would find a way to get nd of hum, I reach a differentconclusion.No other employee attributed such a threattoNoto. In myopinion, Mozier was reading into Noto's statements as a whole,particularlythat part about his being able to fire Mover at will,more thanNoto's actualwords justified.6Theabove findings are based on Winter's credited testimony.After firstdenying that he had met with Winter at all on March11, Noto laterrecalledthat he had had such a meeting and that he had asked Winter at this timewhether he had signed a union card.Noto denied,however,saying anythingabout Winter's not being permanent and about the possible loss of benefitsif the Union got in.In support of Noto's testimony the Respondent introduced into evidenceone of its universal personnel change forms covering the changeof Winter'sstatus from"Temporary"to "Permanent"which is dated at the top3/9/71.The effective date of the change is statedto be 3/8/71 whichis the beginningof the 2-week payroll period.At the bottom of the form appears Noto'ssignature followed by two sets of undecipherable initials and the dates 3/11.The form does not indicate when Winter was informed of the change, andabsent some sort of communication to Winter of the facts concerning thischange of status,in the normal course of events he would not becomeinformed of it until he received his paycheck 2 weeks later.When asked aboutthe wage increases receivedby Winter,Noto three times repeated that WinterMarguerite Wilson testified to a statement made to her byNoto on March 16 to the effect that he could promise herbetter working conditions if she did not sign a union card.Wilson also testified that Noto had told her on March 16that union officials had visited the Company and claimedto represent the employees, but that the Company had re-jected theclaim.Noto went on to say, as Wilson crediblytestified,as follows:Marguerite, he says, "I don't know if you signed a cardor not, but," he says, "I am here to tell you that theunion isn't going to come in."7Shortly after lunch on March 11, at the request of em-ployees Emmett Cope and Lavern Creech made throughtheir supervisor,Darrell Eichorn,Misiura received Copeand Lavern Creech in his office. According to Misiura'stestimony which I credit, Cope opened the conversation bysaying that they both wanted him to know where they stoodwith respect to the "union talk that is going on in the build-ing."When Misiura asked, "what union talk," Cope statedthat Ronnie Horst had approached both him and Creech tosign a card. Misiura admittedly asked both men, "Did yousign a card?"There response was no.Misiura then inquiredas follows: "Well, is Ronnie pushing the union deal?" Copereplied, "Well, I don't know if he is pushing it or not, he justapproached us to sign a card" and added "that he thinksthatDennis Hickman and Bill Creech might have someinterest in this union movement as well as some temporaryemployees." Cope asked what would happen to companybenefits if the union movement was successful.Misiura re-plied as follows: "I know for a fact that the union shop inthe Scranton Building bargained themselves out of profitsharing .... As far as the other matters ... if a union doesget in, these benefits would probably have to be negoti-ated."swas changedfrom temporaryto permanenton "the 11th of March." Onlyafter having his attention called to the personnelform did Notomentionhaving toldWinter ofhis change of status on March 8.According to Noto,he notifiedWinterof the change on March 8 and then turned Winter overto the Respondent's secretary,FrancesTalken,to have her explain the van-ous benefits he was entitled to as a result of his change of status.Talken'stestimonyis to the same effect.Winter testified that itwas on March 16shortlybefore 10 a.m. that Noto notified him of his change in status andexplained to him the additionalbenefits towhich he was entitled. In view ofNoto'scomplete inability to recall accurately at first the date he communicat-ed toWinter the information concerning his change in status, I conclude thathe did not have a definite recollection of the dateand was simplyreconstruct-ing the situation in his mind from the date appearing on the personnel form.I reach the same conclusion regardingTalken's testimony.In my opinion, it is very unlikely that an employee would make up sucha subtle threat as that attributedby Winter to Noto,to remember that he was"still temporary and notpermanent." Winter appeared to have a good recol-lection of the dateof which Notoinformed him of his change of status. Underall the circumstances I conclude thaton March I I Notodid make the subtlethreat toWinter discussed above andthatWinter was not notified of hischange of status until March 16, as Winter testifiedrNotowas not questioned about his conversation or conversations withWilson before the strike.While Wilsonplaced the conversation in whichNototold her he could promise her better working conditions if she did notsign a union card as having occurred on March 16, it seems more likely thatitoccurred on March 11,at the outset of the organizingdrive,and on thesame dayNotodiscussedtheUnion with his other three nonsupervisoryemployees.In my opinion,in view of Wilson'sdifficultyin recalling thedetails of this conversation,it is possiblethatWilson was confusing whatNototold her in two different conversations,one on March II and one onMarch 16.In any event,it is immaterial for the purposes of this case whetherthere wasonly one conversation on March 16,or two conversations, onMarch II and 16.8The foregoing findings are based on Misiura's testimony which I creditin this instance.Lavern Creech's version is not too dissimilar, except that theemphasis is different.Lavern Creech,who isWilliam Creech's brother, in myopinion,exhibited a willingness to stretcha point or twoin an effort tobuttresshis brother'sdischarge case HARPER AND ROWPUBLISHERS, INC.349Immediately after the conversation with Lavern Creechand Emmett Cope,Misiura summoned Roilnie Horst to hisoffice.According to Misiura's own testimony,he told Horst,"Ronnie,Iunderstand thatyou approached Lavern andEmmett to have a card signed."When Horst admitted thathe had,Misiura asked whether Horst had signed a card.Misiura's testimony continues that Horst said yes and add-ed, "There's a lot of people doing it."Misiura then went onto say,in Horst'swords,thatMisiuraasked me if I had heard anything or he didn't wantanybody to be a squealer,but if I did hear anythingwho was behind this or who was pushing this unionbusiness,he would like to know ...Horst did not give Misiura an answer.5.The layoff of the temporary employees on March 11,and the discharge of Dennis Hickman and WilliamCreech on March 12After quitting time on Thursday, March 11, just a fewhours after Misiura had been informed that the temporaryemployees were interested in the union movement, the Re-spondent had the temporary employees called at theirhomes and notified that they were being laid off and not toreport for work until further notice.10 The first thing the nextmorning,March 12, Plant Manager Misiura dischargedWilliam Creech and Dennis Hickman. The layoff of thetemporary employees and the discharge of William Creechand Hickman are discussed more fully below in the sectionentitled "Conclusions concerning the Respondent's unfairlabor practices."6. Local 682 achieves majority status and requestsrecognition on March 16On Monday,March 15, seven additional signatures wereobtained on union authorization cards,and by the end ofthe day Local 682 had obtained cards signed by 45 employ-ees, including a card signed by one office clerical employee.At this time there were approximately 80 employees.1Thatnight Local 682 held a meeting at the Dixie Haven Restau-rant in Tro;31 employees attended.Eugene Walla, thepresident ofyLocal 682,,after answering questions posed bythe employees,stated that he intended to go to the plant thenext morning and request Plant Manager Misiura to grantrecognition of Local 682 on the basis of the signed cards inhis possession.Among the matters decided at the meetingwas that office clerical employees would be included in thebargaining unit.About 10 a.m. on March 16 President Walla,accompa-nied by Anthony Parrino,Local 682's business representa-tivewent to the Respondent's office and asked to seeMisiura.When Misiura appeared,Walla introduced himselfand Parrino to him.The following then ensued,accordingtoWalla's testimony:... I notified them that I had secured authorizationcards for representation of the employees of hisparticular firm.I had the cards in my hand.I asked himif he would recognize the local union as the bargainingagent for these employees ....9Misiura's version of this incident varies but little from Horst's. I creditHorst10The temporary employees were not notified to return to work until afterwork on Monday,March 15,and early in the morning on March 16, at whichtime the Respondent notified them to report for work on the morning ofMarch 16.11Misiura testified that he thought there were 9 or 10 clerical employees.Mr. Misiura replied,very fast that he didn't believethat we represented anybody,and that as far as he wasconcerned we could get off his property immediately.Noto,who was nearby talking to a salesman,overheardthis interchange and, observing that Misiura had taken anantagonistic attitude towardsWalla,12 intervened in theconversation.After identifying himself as the plant engi-neer,Noto stated that"We can'tnegotiate,we can't doanything,our supervisors are in New York and our lawyersare in St.Louis.supervisorsWalla testified that he then stated thathe was not seeking negotiations at that time,but merelyrecognition of Local 682 as the bargaining representative ofthe employees,and warned Misiura against discriminatingagainst any employees because they had sought representa-tion by Local 682. Misiura stated at this point, in Walla'swords,"I told you once,either get off our grounds or I amgoing to call the sheriff and have you arrested. 1114Walla andPamno promptly left the premises.As they did so Wallaannounced,as Misiura testified, "I think I willjust throw upa picket around here tomorrow."On March 17 Local 682's attorney filed with the Board'sRegional Office a petition for an election in a bargainingunit consisting of the Respondent's warehouse and mainte-nance employees,but excluding office clerical employees.7.The Respondent grants substantial additional wage in-creases to a sizeable number of employeesAfter the union representatives had left on the morningof March 16 Misiura asked all of the male employees to re-mainin the cafeteria after the coffeebreak. Then he calledthe men into the conference room one at a time. As thepermanent class I male employees appeared in the confer-ence room Misiura informed each one individually that theRespondent had decided to reduce the wage differentialbetween the permanent class II and class I employees byincreasing the wages of permanent class II employees 50cents per hour, bringing their wages up to $2.80 per hour.Misiura explained in each of the interviews with the class Iemployees, who were then receiving $3.30 per hour, that theclass I employees were not to receive a wage increase at thistime and that he was telling them in advance of notifyingthe class II employees so that there would be no misun-derstanding. Among with the men waiting in the cafeteriawere two temporaryclassIImaintenance employees, Law-rence Winter and George Lee DeClue, who were then beingpaid $2.30 per hour. When their turn came to be called intothe conference room each was told that he was being givena 50-cent-an-hour wage increase. As found above, Misiurainformed Winter at this time that his increase came as theresult of his being reclassified from temporary to perma-nent.12As Nototestified, he saw"Misiurafold his armsand just took at himand therewas no rapport betweenthe two of them."11 This is Noto's credited testimony.14Misiura's version of this incident is asfollows:The firstthing thatGene Walla said tome was, "I'm from the Teamstersand I representa majority of your peoplein the building."I said, "Well,I don't accept the fact that you represent a majority of mypeople, and,as a matterof fact,Iwould liceit if you left the budding." With thatGene Walla turned around and said, "Well, I don't want to talk to him,"and that'sall I said.As tothis aspect of the incident I conclude that Misiura's version is consider-ably understated and that Walla's testimonyis entitled to credit.Misiuradenied seeing any authorizationcardsinWalla's hands. However,in view ofthe fact that Walla hadthe cards and that it would be logical for a unionrepresentative on a mission such as his tohave the cardsin his hands, I creditWalla's testimony in this regard Thereis noevidence, however, that Wallaat any time during the brief meeting offered to show Misiura the cards. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat afternoon about 2 o'clock Misiura summoned all thepermanent classII female employees to the cafeteria. Hethen followedthe sameprocedure of calling the women intothe conference room individually. As each arrived he ex-plained that they were being given a 50-cent-an-hour wageincrease to lessen thedifferential between their wages andthe wagesof the three women who had recently been givena $1-an-hour increase.Each was told that the increasewould be made retroactive to March 8. In all, including the2 men in themaintenancedepartment, 18 employees re-ceived the 50-centincreasethat day.Misiura testified that Bryan Murphy, the superior of bothMisiura and Noto at the New York headquarters, was inTroy on March 15 and that he and Noto insisted, as theyweretaking Murphy to the St. Louis airport that afternoon,that"somethinghas got to be done about the wage differen-tial."Misiura's testimonycontinuesthatwhen Murphyasked, "Well, what do yousuggest," hereplied, "You knowwe've gotto at leastcut the differential in half if we couldnot go further than that." At the airport, according to Mi-siura,Murphy, after consulting his office in New York, gavehis approval of the50-cent increase.8.The Respondentagain laysoff the temporaryclass IIemployeesAbout 4:15 p.m. on March 16 Misiura called the tern po-rary women into the conference room and announced thattheywere beinglaid off. According to the credited testimo-ny of Iris Mozier,he told ushe waslaying us all off, that as he had statedbefore that he wasturning usout togreenpastures, thathe was bringingthe othergirls into tram them, andthenas he needed ushe would call us back.At thistime Misiura statedthat they were to wait by thetelephoneafter 4:30 p.m. each day for a call notifying themto report for work the next day. Thiswas anentirely newprocedureas these womenprior to their March 11 layoffhad worked 32 hours per week regularly, with the same dayoff each week.mary Cope and Robinetta Fox, who had been laid off thepreceding afternoon, and asked them to report for workMarch 17. When they reported, they were notified that theirstatus was being changed from temporary to permanent,which would entitle them to a 50-cent raise.That same morning, March 17, Misiura's assistant, Fran-ces Talken, called James Floyd and asked him to report forwork. Floyd had been hired as a temporary class I employeein December 1970 and had been laid off about a month laterand not recalled until the morning of the strike. At the timeTalken talked to Floyd she stated that "there might be apicket line up and not to worry about it ... and that they'dgive [him] a 50-cent raise if [he'd] come in."15 Floyd said hewould report for work, but when he reached the warehousepremises he was persuaded by pickets to join the strikers.16Floyd signed a union authorization card later that day, asdid some six other employees.Floyd was later refused reinstatement when he applied tothe Respondent at the time the other strikers returned towork. This aspect of the case is discussed further below inthesectionentitled"ConclusionsconcerningtheRespondent's unfair labor practices."During the strike the Respondent hired an undisclosednumber of new employees at rates of pay higher than thosepreviously received by the strikers. At the time of the strikethe rate of pay of temporary class II employees, before thecompletion of their probationary period, was $2 per hour.However, employees hired during the strike were paid $2.15per hour to start as Misiura'sassistant,Talken, testified."This was done by treating them as "casual" employees.However, new employees hired during the strike were doingthe work that the strikers had done.On April I or 2, while the strike was still in progress, theRespondent changed its classification structure, estab-lishing a new classification of regular part-time employeeswith a new, higher base rate of $2.25 per hour. All of the newclassII employees as well as the old temporary class IIemployees who did not participate in the strike or whoreturned to work during the strike were placed in this cate-gory. In addition to receiving a wage increase, all of the9.The strike; the Respondent hires new employees athigher wages and later grants an additional wage in-crease and other benefits to employees working duringthe strikeAt a meeting held by Local 682 at the Southern Air MotelinWentzville,Missouri, on the night of March 16, whichwas attended by 35 employees, Local 682 President Wallaexplained what had happened that morning when he hadrequested recognition from the Respondent. Asked for hisopinion as to what steps then should be taken to securerecognition,Walla recommended a strike. The employees,by a show of hands, voted unanimously to go out on strike.The next morning, March 17, pickets were posted outsidethe warehouse and only about 21 out of approximately 71warehouse and maintenance employees reported for work.The picketing continued on an around-the-clock basis untilApril 5. The day was divided into four 6-hour shifts and 10to 12 strikers were assigned to each shift, including thepicket captain. Forty employees were paid by Local 692 forpicketing at one time or another during the strike. Thepickets carried signs and umbrellas naming Local 682 as theUnion involved in the strike. One or more representativesof Local 682were presentat the picket line every day thepicketing continued.On the morning of March 17 the Respondent, as it ad-mits, called in two of the temporaryclassIIwomen, Rose-15This is Floyd's testimony. Talken denied making any such offer of araise toFloydand Misiura denied instructing Talken to make such an offer.I have already expressed doubts about the credibility of Misiura,and Talkenappeared to me to be willing to slant her testimony so as to favor theRespondent's case.There are other circumstances which impel me to acceptFloyd's testimony in preference to the denials of the Respondent's witnessesOnly the day before the Respondent has rehired a temporary employee, RajFaros, at a $1-per-hour increase. Farris, who had been laid off since themiddleof January,was given permanent status on his rehiring.Also, as foundabove,theRespondent recalled temporary employees Cope and Fox onMarch 17, the same day Floyd was recalled, and gave them permanent status,entitling them to a 50-cent-an-hour increase. It would have been whollyconsistentwith the Respondent's action in the casesof Farris, Cope, and Foxfor the Respondent to have offered Floyd a wage increase upon his returnto work For all of the foregoing reasons I credit Floyd's testimony16Talken's version of this aspect of the conversation is that Floyd told herthat he was not interested in employment at that time. Floyd gave testimonyon cross-examination to the effect that Misiura asked him when he went tothe warehouse after the strike seeking work why he had not reported duringthe strike when he had agreed to do so.Thistestimony, which is not contra-dicted by Misiura, is clearly inconsistent with Talken's testimony statedabove, and I conclude that Floyd did agree to come to work in his conversa-tion with Talken17At one point in his testimony Misiura testified that the casual employeeshired during the strike were hired at $2 per hour. Later,however, Misiuraadmitted that some of the employees hired for the first time during the strikewere paid more during the strike than the sinkers had previously been paidfor the same work.Although the Respondent had in its possession recordsshowing precisely the rates of pay given employees hired for the first timeduring the strike,it failed to produce any of them. HARPER AND ROW PUBLISHERS, INC.351employees in this new category were assured of 20 hours ofwork a week, when available, and were entitled to all thebenefits of permanent employees, including holidays, vaca-tions, life and health insurance, and participation in profit-sharing and pension plans. As stated above, these benefitshad not previously been available to temporary employees.On top of all this, the regular employees were scheduled toreceive wage increases every 480 hours on the job until theyreached the top rate for permanent class II employees.10. Local 688 enters the picture but almost immediatelyrefuses to act as bargaining agentIn the meantime, in the latter part of March, as a resultof discussions within Joint Council No. 13 of the Teamsters,which is a council of all the Teamsters locals in the St. Louisarea, it was decided that it would be more appropriate forthe Respondent's employees to transfer their bargainingauthority from Local 682, which is primarily a union ofconstruction workers, to Local 688, which customarily rep-resents warehouse employees. Pursuant to this decision, Lo-cal 682 scheduled a meeting of the Respondent's employeesat the Southern Air Motel in Wentzville on the night ofMarch 29. Thirty-two employees attended. Presidentallaof Local 682 presided over the meeting. Walla was accom-panied by William Schneider, a representative of JointCouncil No. 13 and Michael Dunn, an official of Local 688.Walla explained that warehouse employees properly be-longed in Local 688 which had jurisdiction over, and cus-tomarily negotiated contracts on behalf of, warehouseemployees, and that Local 688 had requested that Local 682surrender jurisdiction over the Company's employees. Wal-la further stated that Local 682 was primarily a constructionunion, had a very high wage level and a high fixed level ofdues, and that he knew that he could not achieve for ware-house workers the high scale received by construction work-ers.Walla pointed out that Local 688 had a sliding-scaledues schedule which depended on the wages fixed in Local688's contracts. In conclusion, Walla recommended that theemployee sign cards for Local 688. However, Walla furtherstated that until Local 688 "filed with the Labor Board"(apparently a reference to filing a petition for an election),Local 682 would still be the employees' bargaining repre-sentative.After a discussion and a vote, the employeesunanimously voted to sign cards for Local 688. All theemployees signed cards at the meeting and turned them overto Representatives Schneider and Dunn.Attorney Craig, who represented both Local 682 and Lo-cal 688 at this time, informed Attorney Tannler, one of theRespondent's attorneys, on March 30 that Local 688 wasgoing to take over.However, somewhere in the hierarchy of the Teamsters inSt. Louis these plans encountered a snag. A day or so laterHarold Gibbons, the executive officer of Local 688, notifiedWalla that Local 688 was not interested in representing theRespondent's employees at that time. Walla assured Gib-bons that Local 682 would never again relinquish jurisdic-tion over the Respondent's employees.Walla called ameeting of the employees on April 4 to report this develop-ment to them, and to inform them that Local 682 would berepresenting them, and would take them "all the waythrough now." No vote was taken at this meeting. TheRespondent's employees did not thereafter sign other au-thorization cards for Local 682.Thereafter Local 688 abandoned all efforts to organizethe Respondent's employees and did not support the strikein any way. Local 688 did not file a petition for an electionwith the Board. Nor did it seek to intervene in the represent-ation proceedings which had been initiated by Local 682 bythe firing of a petition for an election on March 17.11. The strikers return to work;the Respondent retainsthe new employees and curtails the hours of both oldand new class II employeesLocal 682 held another meeting at the Southern Air Motelon Sunday afternoon,April 4.Thirty-four employees at-tended.No representatives of Local 688 were present. Local682 President Walla explained to the employees that Local688 had relinquishedjurisdiction over the Respondent's em-ployees and stated that Local 682 would act as their bar-gaining representative.Walla also stated that, afterconsulting with Local 682's attorney,he was recommendingthat the employees discontinue the strike.He explained thatarrangements had been made for them to return to workand that Local 682's attorney was seeking to secure "a fastand early election." The picketing of the plant was discon-tinued the next morning,April 5.The record is not clear asto the precise nature of the arrangements made between theRespondent's attorneys and the attorney for Local 682 forthe return of the strikers.Apparently,due to some misun-derstanding the strikers did not return to work until 1 daylater than they had been led to anticipate that they wouldreturn.In any event oneggrow of strikers returned to theplant on the afternoon of April p7 and were immediately putto work.The rest of the strikers returned the following day.Representatives of Local 682 handled the notification of theemployees to return to work.On the afternoon of April 8 Misiura called all the tempo-rary class II women into the office and announced that theirclassificationwas being changed to regular class II, thattheir base rate was being increased from $2.25 per hour, thatthey would be assured of 20 hours of work a week undernormal conditions,and that they would be entitled to all thefringe benefits which the permanent employees enjoyed,such as holidays,vacations,insurance benefits,and partic-ipation in the profit-sharing and pension plans. Theirchange of status at this time also included entitlement toregular raises after every 480 hours on the job until theirwages reached the level then received by the permanentclass II employees.It is not clear,however,that the return-ing strikers were informed of this schedule of regular in-creases at the meeting on April 8.1$After these changes were put into effect the returnedstrikers were given exactly the same status,wages, and con-ditions of employment as the employees hired during thestrike and strikers who returned to work before the strikeended,except that their receipt of subsequent wage increas-es on the 480 hours of work schedule would come later thanthose who worked all or part of the strike because of thelater starting date for the accumulation of 480 hours ofthose who remained out on strike until the end.After the strike the Respondent retained in its employ theemployees hired for the first time during the strike. Whilethe record fails to show the exact number of employeeshired during the strike who were placed in the category ofregular class II employees,the indications are that theyoutnumbered the 17 temporary class II women which theRespondent had in its employ when the strike began. As aresult of having a greater number of regular class II employ-ees after the strike than it had temporary class II employeesbefore the strike,the employees in the regular class II cate-18One of the returned strikers called into the April 8 meeting was a tempo-rary class I male employee whose status was similarly changed at the sametime. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDgory worked shorter workweeks duringsomeof the weeksafter the strike than temporaryclassII women had workedbefore the strike. The actual figures are as follows:Week endingNo. ofhoursApril 160April 2324April 3024May 720May 1420May 2120May 2824June 440June 1140June 1840June 2540July 240July 940July 1620July 2320July 302012.Misiura's interview with Horst on April 13Ronald Horst was one of the Respondent's permanentclassI employees. He joined the strike on March 17 andreturned to work on A,pri18. Horst quit after working a dayand a half. At Misiura s request,Horst returned to the planton April13 to sign a resignationslip.AfterHorst filled inhis slip Misiura asked to see him in his office.Misiura thenasked why Horst was quitting,commenting at the sametime, as Misiura testified, "You know, you are one of thebest employees I have."AfterHorst explained his reasonsfor quitting,Misiura engaged him in a conversation aboutthe Union and the roles played by Hickman and Creech inthe union movement. After Horst indicated that they hadbeen no more active than anyone else, Misiura went on tosay, according to Horst's credited testimony:"Well, I believe I got rid of the two trouble makers thatwere causing most of the trouble,Hickman andCreech," and he said, "There are still a few more, likePage, Granneman and Jerry Creech, that I think arestill gushing it." He said, "I hope I get this straightenedout.Then he asked me what scar Westhoff's [gripe]was... why he would go out on strike after being backto work only a week or so.... and I said, I didn't knowwhat his gripe was,but he just went with the rest of thepeople.After further questioning by counsel for the General Coun-sel concerning statements made by Misiura regarding Hick-man andCreech,Horst added that Misiura had said on thisoccasion that "Those two will never be back to work in thisplant."1913. The Respondent's harassment of some of the re-tamed strikersJerry Creechwas oneof the most active supporters of the19Theversionsof Horst and Misiura concerning this conversation arelargely in accord and differ in only two material respects. Misiura deniedhaving said anything about having gotten rid of the troublemakers, Creechand Hickman, and having said that they would never get back to work at theplant.Misiura admitted bringing up the names of Creech and Hickman intheir conversation, asking what they had to do with the union activity.Horst's reply, according to Misiura, was "Well, the same as everybody else."Horst appeared to have a good recollection of the details of the conversationand his recollection is substantially in accord with the facts given by Horstto a Board investigator less than 10 days after the conversation. For reasonsunion movement.The original organizing meeting was heldat her home.She was also active in the picketing during thestrike.Misiura was aware of Creech's leadership role in theunion movement,as his comments to Horst on April 13reveal.Before the strike Creech had been assigned almost exclu-sively to "picking." This involves moving around the nu-merous bins in the warehouse with a cart and picking outthe books called for in the individual orders.About 6 weeksbefore the strike Creech had informed Eichorn,her supervi-sor, that she liked picking better than any other operationin the warehouse.After the strike Creech was assigned to "packing. "Pack-ing, as the name suggests,entails packing the books calledfor in the individual orders into bags or boxes for shipping.Unlike picking,which involves considerable movementabout the plant,packing is done at a table at which thepacker stands during the workday.The packing tables arelocated relatively close to the office and consequently pack-ers are more apt to come under the observation of theRespondent's supervisors than are packers,who work invarious more distant locations.Eichorn,the supervisor inthe packing area,told Creech after the strike that when shefound a damaged book or needed an extra book not to goto the bins herself but to come to him or to Ed Noeth, oneof Eichorn's assistants.Other packers not infrequently werepermitted to go to the bins themselves. After the strikeCreech asked Eichorn why she had been assigned to pack-ing, pointing out that other returned strikers had been putback on their former operations.Eichorn failed to giveCreech any explanation.At this time new employees wereassigned to picking.After a week after the strike ended,as Creech started towork at 8 a.m.,Misiura, Assistant Manager Robert Ander-son, and Eichorn appeared at Creech'sworktable.Misiuraasked Creech if Eichorn had given her instructions concern-ing how the books were to be packed.Creech said yes. ThenMisiura asked what she had been told.As Creech com-menced telling Misiura what instructions she had been giv-en,Misiura interrupted her, saying, "Well, you better knowbecause you're not to be told again."It appears that whilemaking a spot check of books packed by Creech on theprevious afternoon,Misiura had discovered two hardcoverbooks improperly packed in unpadded bags which wereintended to be used for softcover books.OscarWesthoff was similarly confronted by the samethree management officials about the same time. Westhoffwas a picket captain during the strike and Misiura admitted-lywas aware that Westhoff was active during the strike.Westhoff,itwill be recalled,was one of the few employeeswhose names were mentioned by Misiura in his conversa-tion with Horst on April 13.At this time Misiura assertedthat Eichorn had informed him that Westhoff had bent hispacking table by dropping heavy cases of books on it. Wes-thoff stated that the table had been previously damaged.When Eichorn said no, Misiura warned him as follows, asMisiura testified:Oscar, you know it's grounds for discharge if you inten-tially destroycompany property.Idon t want to tellyou about damaging company property again.20stated elsewhere,Ihave found Misiura to be unreliable in some respects Icredit Horst's version.20Westhoff testified that after his return to work after the strike membersof management kept him under constant surveillance.Misiura,Anderson,and Eichorn all denied keeping Westhoff under any unusual observation. Ihave found Westhoff's testimony confused in other respects and believe that HARPER AND ROW PUBLISHERS, INC.353The General Counsel relies on three other incidents ofalleged harassment of employees after the strike, one involv-ing Plant Engineer Noto and George Lee DeClue and Mar-gueriteWilson, another involving AssistantManagerAnderson and George Lee DeClue, and the third involvingSupervisor Eichorn and Ray Farris. I find it unnecessary topass upon these incidents as they would not have any effecton the remedial order to be entered herein.B. Conclusions Concerning the Respondent's Unfair LaborPractices1. Interference,restraint, and coercion in violation ofSection 8(a)(1) of the Acta.Threats, interrogation, and the request for reports onother employees'union activitiesAs found above, before the strike Plant Manager Misiuraquestioned employees Lavern Creech and Emmett Cope asto whether they had signed union cards, and, after askingthem whether Ronnie Horst was "pushing the union deal,ascertained that Horst had approached them to sign cardsand that William Creech, Hickman, and the temporary girlswere interested in the union movement. Then Misiura calledin Horst, asked him if he had signed a card, and requestedhis cooperation in reporting on the union activities of otheremployees. Misiura also probed Oscar Westhoff concerninghis union views. Plant Engineer Noto also questioned mostof his subordinates about signing union cards, threatenedthe loss of benefits if the union drive was successful, andsubtly warned employee Winter that his tenure was insecureby cautioning him to remember that he was "still temporaryand not permanent "The foregoing acts of the Respondent's top supervisors,in the context of the almost simultaneous discharge andlayoff of known union sympathizers, constitute well-recog-nized forms of interference, restraint, and coercion in viola-tion of Section 8(a)(1) of the Act.b. The grant of substantial wage increases before the strikeI have found that the Respondent on March 16 _granted50-cent wageincreasesto the 16 permanentclass11ware-house employees and the 2 temporaryclassIImaintenanceemployees.Misiura and Noto, in their testimony, wouldhave me believe that these wageincreaseswere merely longoverdue adjustments to reduce the wage differential be-tween theclassI and class II employees, and that the organ-izing activities which they knew were in progress at thewarehouse had nothing to do with the decision toantthese increases. In my opinion, however, the facts ofthecase summarized below overwhelmingly call for the rejec-tion of the implication in the testimony of both Misiura andNoto that the union activities had nothing to do with thesewage increases.All of the Respondent's employees had just been given a10-cent-per-hour wage increase, effective on March S. Thiswas given in accordance with the schedule posted the pre-ceding October providing for wage increases of 10 cents perhour at most, at 6-month intervals. When Misiura early inMarch again raised with Bryan Murphy at the Respondent'safter the strike he developed a hypersensitivity to the supervisory observationof employees which normally goes on in places of employment.Accordingly,I reject the implications of Westhoff's testimony that the Respondent gener-ally engaged in illegal surveillance over him in the plant after the strike.New York headquarters the matter of reducing the wagedifferential between theclassI and the class II employees,Murphy's answer was "I can't do anything." As Noto toldhis subordinates on March 4 or 5, grantingwage increasesat that time was "impossible." Yet less than 2 weeks laterthe Respondent granted increases of 50 cents per hour toabout a fourth of its warehouse and maintenance employ-ees. This was on top of the 10-cent-per-hour increase to takeeffect on March 8, which had not yet actually been receivedin the employees' paychecks. The reason for this abrupt andcomplete about-face is not difficult to infer. in themeantimethegeneralizeddiscussionsamong theRespondent's employees about the desirability of havingunion representation had developed into an intensive drivefor signatures on behalf of a specific union, Local 682. Therecord shows that the Respondent was well aware of thiscampaign.Under all the circumstances I have no hesitancy in reject-ing the explanation given bry Misiura and Noto for grantingtheMarch16 increase2and in concluding that theRespondent's March 16 wageincreaseswere hastily author-izedby the Respondent's New York headquarters on March15 in an effort to persuade the employees that having aunion was unnecessary and to induce them to abandonfurther organizing efforts. Such a conferral of benefits uponemployees unquestionably contravenes the statutory prohi-bitionsagainst interference,restraint,and coercion.N.L.R.B. v. Exchange Parts Co.,375 U.S. 405, 409-410.c.The grant of additional wage increases and other benefitsduring and after the strikeAs found above, the Respondent the first morning of thestrike recalled two laid-off temporary class II women andgranted them a 50-cent wage increase.Itmade a similaroffer to a laid-off temporary class I employee who subse-quently refused it. Later on during the strike the Respon-dent changed its classification system,establishing a newcategory of regular class II employees,gave all the employ-ees in this category a wage increase,and bestowed uponthem all the fringe benefits which its permanent employeesalready had. After the strikers returned to work the Respon-dent informed them that they, too,were being classified asregular employees and would receive the wages and benefitspertaining to this classification.Among these benefits wasa schedule of regular wage increases after every 480 hoursor 60 days of work.Upon all of the facts of the case I conclude that theRespondent's grant of these wage increases and these addi-tional benefits was motivated by the same considerations asmotivated its earlier grant of wage increases to other em-ployees;i.e., to demonstrate that a union was unnecessarryyand to discourage further adherence to Local 682.Accord-ingly the Respondent's actions in this regard were violativeof Section 8(a)(1) of the Act.d.The Respondent'sharassmentof returned strikersAs found above, upon Jerry Creech's return to work afterthe strike, the Respondentassignedher to packing ratherthan the picking operation which she previously had per-formed. This resulted in her being confined to her packingtable and prevented her from having the contacts which shepreviously had with other employees as she moved around21As indicated above, I regardthe implicationsof Misiura's and Noto'stestimony to the effectthat theunion activities had nothing to do with thesewage increases as being definitely misleading.This testimonyraises seriousdoubts in my mind as tothe reliabilityof these two witnesses. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe various bins. Supervisor Eichofn issued additional in-structions which further restricted Creech in her movementsabout the plant.In view of the Respondent'smany actions aimed at dis-couraginginterest in Local 682 I cannot accept Misiura'sexplanation that Creech was transferred from picking topacking because he wished to give her more varied expe-rience in the warehouse.Rather-I conclude that this assign-ment was intended to curtailCreech's ability to furtherproselytize on behalf of Local 682. The Respondent's actionin this regard constitutes interference,restraint,and coer-cion in violation of Section 8(a)(1) of the Act.I have further found that Plant Manager Misiura,Assist-ant Manager Anderson,and Supervisor Eichorn similarlyconfrontedboth Jerry Creechand OscarWesthoff aboutthe mannerin which theywere performingtheir work. Bothemployees were known to the Respondent to have beenactive during the strike. While I do not wish to suggest thatthe conduct of these employees which prompted the con-frontations was blameless,I do conclude from the mannerin which these confrontations were carried on that the Re-spondent had more in mind than merely correcting erringemployees.It is unusual,in my experience, for the wholesupervisory hierarchy to be involved in reprimanding anemployee for improper performance of his duties.In eachcase,the Respondent's top official was the spokesman andin eachcasehe threatened that discharge would follow afurther offense, although the offenses involved do not ap-pear to call for such adrastic remedy.I conclude,as indica-ted above,thatMisiura's excessive reaction was promptedby his irritation at and disapproval of their active rolesduring the strike and was intendedto convey themessageto watch their step and not do anything in the future to incurhis displeasure.Such harassmentof Creech and Westhoff,in my opinion, interfered with, restrained, and coerced themin the exercise of the rights guaranteed in the Act, andaccordingly violated Section 8(a)(l) of the Act.2.Antiunion discrimination in violation of Section8(aX3) and(1) of the Acta.The discharges of William Creech and Dennis HickmanAs stated above, Creech and Hickman were both dis-charged by Misiura before commencing work on Fridaymorning,March 12. The decision to discharge both men, asMisiuratestified, was reached the evening before. This wasthe same evening that the Respondent notified the tempo-rary classIIwomenthat they were being laid off untilfurther notice.Creech and Hickman had made the original contact withLocal 682 on March 8 or 9 and they had been active onMarch I 1in seeking employeesignatureson Local 682 au-thorization cards, in part on company premises. Misiuraadmittedly had been informed by Emmett Cope on theafternoon of March 11 that Creech and Hickman were in-terestedin theunion movementand that the temporaryclass II women had a similarinterest.Creechwas hired by the Respondent on December 12,1970. Prior to being hired Creech was self-employed as theowner-operator of a dump truck. Misiura was aware at thetime heowner-operatorCreech that he was interested only in perma-nentemployment. Creech obviously served the Rsatisfactorily, as only 3 days before his discharge,RespondentMisiurahad told Creech that all of the supervisors were pleased withhis work. At the trial, Misiura testified that Creech "was agood worker."On the morning of March 12, before the workday began,Misiura called both Creech and Hickman into the officeand talked to each in turn. According to Creech's testimonywhich I credit,Misiura told him that he had heard throughother employees that he intended to quit in the spring andasked whether this was true.Creech said no. ThereuponMisiura asked Creech to"go ahead and leave now." WhenCreech replied that he did not want to leave,Misiura stated,"Well, I've got news for you, baby doll,you're fired."Misiura's explanation of Creech s discharge .goes back tohis interview with Creech on March 8,at which time, ac-cording to Misiura,Creech volunteered that he was thinkingof leaving in early May to drive his truck.Misiura's explana-tion continues as follows:. I said, "What do you mean?" I said,"Bill, I hiredyou as a permanent employee.You told me you werelooking for permanent work and you are telling menow that you are thinking of leaving?"He said, "Well,I'llgive you two-week's notice."I said, "But you prom-ised,you wanted a permanent job.I really don't under-stand."The guy was a good worker,I just didn't wantto see him go. He cut me off short and he said, "I toldyou I'd give you a two-week's notice."With that I wasquite disturbed.I felt the guy let me down.On the night of the 11th, since the meeting with him onthe 8th of March, this Bill Creech incident really bug-ged me, here as I said theguyagreed to work perma-nent and he's giving me notice, so from the 8th until the11th of March this thin g is preying on my mind, andIdecided on the night o the l th that I had had it asfar as Bill Creech is concerned, and I decided on thenight of the 11th to terminate him the next morning.I have found that Creech did not tell Misiura on March 8that he was thinking of leaving early in May and that, onthe contrary, Creech told Misiura on this occasion that heplanned toremain inthe Respondent's employ, but that ifhe changed his mind he would give him 2 weeks' notice.But accepting the fact that Misiura believed on March 8that Creech intended to leave later in the spring, is this a factnormally likely so to "disturb" an employer and "prey onhis mind" as to precipitate the abrupt discharge of an admit-tedly good worker in the middle of the pay period andbefore the end of the workweek? The Respondent does notoffer permanent employment to its permanent employees.It only offers them work as long as it is available. It is areality of industrial life that employees come and go andfrequently it is the better workers who leave first. Reallygood workers are not so easily obtained that they can be socavalierly dispensed with. Under all the circumstances I donot believe Misiura's explanation for Creech's dischargeand conclude that this was a "coverup" of the real reason.In view of Misiura's admitted opposition to having a unionin the warehouse, his admitted knowledge of Creech's inter-est in the union movement, the simultaneous layoff of thegroup of temporaryclassIIwomen who were also knownto be interested in the Union, and the Respondent's subse-quent action in granting very generous wage increases to asubstantial group of its employees in order to discourageinterest in the Union, I conclude that the real reason forCreech's discharge was his union activities.Hickmanwas among those hired in June 1970, shortlyafter the warehouse opened. He first worked in the receivingarea for about a month and a half. Then Hickman wastransferred to the packing area to pack the larger freightshipments. His supervisor was Darrell Eichorn. Eichorn tes-tified that Hickman's work during this period was of a poor HARPER AND ROW PUBLISHERS, INC.quality, that he failed to pack the cartons sufficiently tight,failed to pack sufficient stuffing inside and did not usesufficient tape on the outside.In November Hickman requested Misiura to assign himto the returns area. Misiura subsequently granted this re-quest and told him at the time that his work had not beensatisfactory in the packing area. Hickman commencedworking in the returns area about December 1 and contin-ued to work there until March 1, just 9 working days beforehis discharge. At this time Hickman was transferred back topacking, the operation which he had not performed to theRespondent's satisfaction when he had worked in this areasome 3 months earlier.Both Misiura and Anderson gave testimony concerningthe reasons for Hickman's transfer back to the packing area.According to Misiura, he told Hickman at the time of thetransfer that he was not "doing the job" in the returns areaand that he had been "goofing off" ever since he had beenin the Respondent's employ. Anderson testified that hetalked to Misiura before Hickman was transferred back topacking about Hickman being "out in the aisles and puttingthese books away and talking to these guys when he shouldbe working." However, the testimony of both Misiura andAnderson indicates that their information about Hickmanwas based upon reports received from Gerald Coose,Hickman's supervisor. Anderson admitted that he did notobserve Hickman "too much" while he was working in re-turns, and that he had no occasion to correct Hickman atany time either while he was working in returns or thereafterwhen Hickman worked for less than 2 weeks in the packingarea.However, Coose, who was Hickman's supervisor dur-ing most of Hickman's last 3 or 4 months of employmentand who had first-hand information about the quality ofHickman's performance in the returns area, was not calledas a witnessby the Respondent.With respect to Hickman's work in the packing area dur-ing the last 9 days of his employment Supervisor Eichorntestified that it was of the same poor quality he had ob-served during Hickman's earlier stint in the packing areaand that he called Hickman's attention to his poor workabout March 3. Hickman denied that Eichorn had doneso.22Eichorn further testified that he had reportedHickman'spoor work to Misiura at the same time.Eichorn's testimony continues that on March 11 at 4:30p in.he told Misiura "that something had to be done withHickman."Misiura immediately replied,according to Eic-horn, that "he would take care of it" and to "pull"Hickman's timecard from the rack.The next morning, when Hickman and Creech went intothe office to inquire about their missing timecards, he wastold to wait. When Misiura finished talking to Creech hecame into the office in which Hickman was waiting and toldhim that his work was unsatisfactory and that he was dis-missed.When Hickman asked Misiura if Eichorn had saidthat his work was unsatisfactory, Misiura's response, asboth Hickman and Misiura testified, was that "I sayit'sunsatisfactory." Hickman repeated his question twiceand each time Misiura stated,"I say it's unsatisfactory."Misiura testified that he discharged Hickman because hewas an unsatisfactory performer. Misiura recounted that22 The fact,as found below,thatHickman uponbeing discharged byMisiura questioned him if Eichorn had saidthathis work was unsatisfactorytends to confirm Hickman's testimonythat Eichorn had not criticized hiswork during his final shortstayin the packing area.Hickmanadmitted thatMisiura transferred him to the returns,a fact which was not helpful to hiscase.Under all the circumstances I credit Hickman's denial thatEichorncriticized his work during his last assignment in the packing area.355Hickman had been transferred out of packing into the re-turns area because of poor quality work, that he had re-ceived complaints about his"goofing off"and talking,spending too much time in the men's room,stomping outcigarettes on the floor of the new cafeteria,that because ofhis poor performance in returns Hickman had beengivenone last chance back in the packing area,and that Eichornhad twice complained during the last 9 days of his employ-ment that Hickman had not `shaped up." Eichorn's secondcomplaint triggered his decision to discharge Hickman, soMisiura testified.Misiura further testified that he did not know that Hick-man and Creech were the instigators of the union move-ment,he knew only that they were interested employees,and that so far as he knew Horst was the only employee whowas actually soliciting signatures on union authorizationcards.And it is pointed out that Misiura attempted to talkHorst out of resigning.While I believe that Misiura probably did not know thatHickman and Creech made the original contact with Local682, in view of the facts set forth below I cannot believe thatMisiura did not suspect,at least,that Hickman was one ofthe leaders in the discussions then going on in the plantabout the advisability of having union representation. Thediscussions had been going on for about 2 months.As foundabove,as early as March 4 or 5 Misiura commenced callingin the permanent class I employees and asking them abouttheir"problems"and "gripes."23 Such conduct is the typicalreaction of an employer who senses unrest in his estab-lishment,observes employees engaged in unusual discus-sions, and fears that the employees may be consideringunionization.The record shows that the first day any union cards werecirculated in the warehouse, two employees,Lavern Creechand Emmett Cope, sought out Misiura to let him know thatthey were not in sympathy with the "union talk" then goingon in the warehouse.It is reasonable to infer that Misiurahad other similar sources of information concerning discus-sions going on in the warehouse.Under all the circum-stances I conclude that Misiura was aware sooner than hewas willing to admit that discussions were going on amongthe employees which he feared might lead to the unioniza-tion of the warehouse and that he was alert to observe theleaders in such discussions.Indeed,Misiura's suspicionsthat Hickman was a leader in the discussions then going onin the warehouse may account for Hickman's transfer onMarch 1 from the returns area to the packing area.Employ-ees in the returns area,like those engaged in packing, arerequired to move about the warehouse,whereas packers arerestricted to their packing tables.The Respondent's failureto call as a witness Jerry Coose,who was best qualified totestify regarding Hickman'swork in the returns area, rein-forces this view.Taking all of the facts of the case into consideration I amconstrained to reject the Res,pondent'scontention thatHickman's"poor performance"was the real reason for hisdischarge.While Hickman's performance left something tobe desired,this was a situation which the Respondent hadtolerated from the beginning of Hickman's employment, ifthe Respondent'switnesses are to be believed.Itwas onlyafter Hickman and Creech were among the few named as23While Misiuraexplainedthat these conferences were held pursuant toinstructionsreceived from New York, this explanationisuntrue, in myopinionThe instructionsreceived from New York were dated January 27,1971, and related solely to an "unorganizedquerying of the staff" concerningthe Respondent's "Profit Sharing Plan." Misiura's questioningwas conduct-ed 5 weeks later in an organized fashion about the employees' "gripes aboutthe job" generally.The latter quoteis from Misiura's own testimony. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing interested in the union movement that the Respon-dent acted.Misiura was admittedly opposed to having aunion in the warehouse and from the time he first becameaware of suspected union discussions he sought to dispelinterest in unions by systematically questioningemployeesconcerning their "gripes."As found above,Misiura dis-charged William Creech,an admittedly good worker, uponthe thinnest of pretexts immediately upon being informedthat he was interested in the union movement.Misiura'sstatement to Horst on April 13 that he had gotten rid of thetroublemakers,Creech and Hickman,casts revealing lighton the Respondent'smotivation in discharging both men. Inview of the foregoing facts,the facts concerning theRespondent's simultaneous discriminatory treatment of thetemporary class II women discussed below,and the othercircumstances mentioned in connection with Creech's dis-charge,I conclude that it was Hickman's union interest andnot his poor performance which was the motivating factorin Hickman's discharge.b. The layoffs of the temporaryclass II womenonMarchIl and 16As found above, these employees, although informed atthe time of their hiring that they would be on call after atrainingperiod, actually worked regularly for the Respon-dent.Until the weekof January 18, 1971, they worked 40hours regularly. Thereafter, they worked 32 hours regularly,with the same day off each week, with the one brief excep-tion mentioned above, until their layoff on March 11.March 11, it will be recalled, was the day on which Em-mett Cope told Misiura that Creech and Hickman, and thetemporary employees as well, were interested in the unionmovement. The temporary employees went home fromwork at 4:30 p.m.,expecting to return the following day, asusual.After they arrived at home they were called on thetelephone and told not to report for work until further no-tice.No explanation was given at this time for theirlayoff.After 4:30 p.m. on March 15 the temporary women werenotified to report for work on March 16. They did so andworked all day the 16th. However, as found above, at 4:15p.m. on March 16, Misiura again laid off the temporarywomen,telling them that he was turning them"out to greenpastures,"was hiring other girls to train,and would callthem back as needed. At this time Misiura informed theternrary women of the new procedure which he had es-tablihed of requiring them to wait by the telephone after4:30 p.m. if they wished to have the opportunity to work thenext day.Misiura testified that the temporary women were laid offon March I 1 because of a breakdown in critical electronicequipment, on which orders were received, which the tem-porarywomenworked on. While I accept the fact that thisequipment was broken down part of the time during thelayoff (and this fact will be taken into consideration inconnection with the remedy) I cannot credit Misiura's testi-mony that it was the equipment breakdown which causedthe layoff. The record fails to show just when the equipmentbroke down. It is hard for me to believe, if the equipmenthad already broken down before 4:15 p.m. when Misiuranotified the temporary women of their layoff and if this wasthe true reason for the layoff, that Misiura would not havementioned it at the time. But Misiura admittedly did notmention it.Misiura gave no explanation for the secondlayoff on March 16 other than the one which he gave themat the time of the layoff; i.e., that he wanted to bring in otherwomen to train.Upon all the evidence in the case I can only conclude thatthe breakdown of the electronic equipment was an after-thought which provided a convenient explanation for thelayoff of the temporary women on March 11 and that thereal reason for the layoff of this group which Misiura hadbeen informed was interested in Local 682 was to demon-strate his strong disapproval of the union movement whichthat day was making considerable headway among the em-ployees.The layoffon March 16 occurred later in the sameday that Local 682 had demanded recognition as exclusivebargaining representative of the Respondent's employees.Although these women prior to the commencement of theunion movement had worked regularly 4 days a week, at thetime they were laid off Misiura announced the new proce-dure of requiring them to wait by the telephone each af-ternoon to find out if they were going to be needed on thefollowing day.The only explanation given for this layoffwas that the Respondent desired to train new employees,which necessarily implies that there was going to be lesswork for the temporary women in the future.Upon all thefacts of the case I conclude that the March 16 layoff, likethe one on March 11,was to pose a further object lesson tothe employees as a whole of the seriousaverse conse-quences which followed adherence to the union movement.Such layoffs violate Section 8(a)(3) and(1) of the Act.c.The refusal to rehire James FloydAs stated above, the strike began on the morning ofMarch 17. Over two-thirds of the warehouse and mainte-nance employees did not report for work. The Respondentimmediately started calling laid-off employees to come in towork. Two of the temporaryclassIIwomen, RosemaryCope and Robinetta Fox, who had been laid off the nightbefore, were called and they both reported for work. Theirclassification was changed to permanent and they were giv-en a 50-centwage increase.Another employee called wasJames Floyd, who had been laid off in January 1971 afterworking about a month. According to Floyd s testimonywhich I have credited, he too was offered a50-cent raise.Floyd had been hired as a temporaryclassI employee andhad been paid $2 per hour during the month of his employ-ment, the same rate of pay received by the temporary classIIwomen.Floyd was assigned to packing, the same opera-tion performed by some of the temporaryclass II women.After having been called by Talken, Misiura's assistant,Floyd went to the warehouse on the morning of March 17intending to go to work, but he was persuaded to join thestrike.On April 8 one of the employees called Floyd, told himthat the picket line had been discontinued, and suggestedthat he report to the warehouse. When Floyd saw Misiura,Misiura asked him why he had not come in when he hadagreed to. Floyd replied that he had decided not to cross thepicket line.Misiura then asked who had told him not tocross the picket line. Floyd said Oscar Westhoff.Misiurathen inquired, "Well, does Oscar run Harper and Row?"The upshot of this conversation was that Misiura said hehad no work for Floyd at that time but would call himMonday. Floyd, without waiting for a call from Misiura,went to the warehouse early Monday morning. Misiura re-fused to put Floyd to work, asking why he had come inwithout being called. At this time Misiura again told Floydthat he would call him when he needed him.On May 24 Misiura sent Floyd a letter inviting him toreturn to work but Floyd did not respond to the letter anddid not return to work.From the foregoing facts it appears that Misiura was HARPERAND ROWPUBLISHERS, INC.willing to rehire Floyd on March 17 and refused his applica-tion for reinstatment on April 8 and 12 because of his irrita-tion at him because of his being persuaded by Westhoff tojoin the strikers.While Floyd testified that he was a class Iemployee, I find that prior to his layoff he performed essen-tially the same work as the temporary class II women andthat work of this kind was available for him when he appliedfor reinstatementon April 8 and 12. This conclusion followsfrom my findings, made below, that the strike was an unfairlabor practice strike and that after the strike the Respondentretained in its employ a number of new employees hired forthe first time during the strike to perform the work previous-ly done by the temporaryclassII women. In these circum-stances Misiura's refusals to reinstateFloyd on April 8 and12 violatedSection 8(a)(3) and (1) of the Act.d.The Respondent's curtailment of the working hours of theformer temporary class II women after their return from thestrikeThis aspect of the case is treated below, after the discus-sion of the Respondent's refusal to recognize and bargaincollectively with Local 682 and the discussion of the causa-tion of the strike.3.The refusal to recognize and bargain collectively withLocal 682 in violation of Section 8(a)(5) and (1) of theActa.The appropriate unitThe complaint as amended alleges that all of the employ-ees at the Respondent's Troy, Missouri,warehouse,exclud-ing office clerical and professional employees,guards, andsupervisors,constitute a unit appropriate for the purposesof collective bargaining.The Respondent agrees that theoffice clerical employees should be excluded from the ap-o riate unit and no longer seriously presses the argu-ments,tentatively advanced at the trial,that its temporaryclass II employees and its maintenance employees should beexcluded from the appropriate unit.As to the temporaryclass II employees,the record shows that they worked suffi-cient hours and with sufficient regularity to be regarded, inthe Board's parlance,as regular part-time employees, whoare customarily included in appropriate units.SeeSearsRoebuck and Co.,193 NLRB No. 48.Regarding the mainte-nance employees,I find that they have a community ofinterestwith the warehouse employees with whom theywork,and that their inclusion in the appropriate unit isroper under the circumstances of this case.Accordingl , Ifind that the unit alle ed in the complaint as amended,consisting essentially of all warehouse and maintenance em-ployees,a unit normally found appro riate by the Board, isan appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.b. Local 682s majoritystatus inthe appropriate unitBy the morning of March 16, when the Local 682 officialsmade their demand of Misiura for recognition, Local 682had initspossessioncards signed by 44 of the 71 employeeslisted on the Respondent's fist of employees as of March1624 Inaddition, Local 682 had the cards signed by William24 Thislist includesthree temporaryclassI employees who had not workedfor the Respondent for 2 monthsor more.Also included on the list are twostudents,Buenemanand Horne, whom I have excluded from the total be-cause they were unavailable for daytime work.357Creech and Dennis Hickman who, having been dischargedin violation of the Act, are entitled to reinstatement and toinclusion in the appropriate unit as of March 16. This bringsLocal 682's total of authorization cards signed to 46 out ofa maximumof 73 employees in the appropriate unit onMarch 16.After the strike began on the morning of March 17 anadditional seven employees in the unit signed cards. All thecards unambiguously "authorize[d]" Local 682 to "repre-sent" the employees and on their behalf "to negotiate andconclude all agreements as to hours of labor, wages, andother conditions of employment." With very minor excep-tions in no way affecting Local 682's majority status in theappropriate unit on March 16, the Respondent makes nocontention that the cards do not constitute what on theirface they purport to be, namely, valid authorizations fromthe employee signers to Local 682 to act as their exclusivebargaining representative.It is to be noted, in view of the Respondent's contentiondiscussed below that Local 682's bargaining request covereda more inclusive unit than that alleged to be appropriate inthe complaint as amended, in that it included office clericalemployees, that Local 682 had in its possession at the timeof the recognition request cards signed by a majority of theemployees in this more inclusive unit. In fact, Local 682 onMarch 16 possessed cards signed by a majority of the em-ployees in every possible unit suggested by the Respondent;i.e., units excluding either the maintenance employees or thetemporary class II women or both groups.c.Local 682s request for recognition and the Respondent'srefusalAs found above, on March 16, Walla, the president ofLocal 682, and Parrino, the business representative of Local682, went to the warehouse and asked Misiura for recogni-tion of Local 682 as the bargaining representative of theRespondent's employees. Under the circumstances of thiscase I interpret this as a request for recognition covering aunit of all the Respondent s employees at the Troy ware-house, including office clerical employees.Misiura re-sponded with the assertion that he did not believe Local 682represented any of the employees and an order to the twounion officials to leave the premises immediately. DespitePlant Engineer Noto's intercession, Misiura again orderedthe two union men to leave or he would call the sheriff.25As found above,as soon astheRespondent becameaware of the circulation of authorization cards among itsemployees, it discharged two of the on ' al instigators ofthe union movement and laid off all of the temporary classIIwomen,an unprecedented step. The Respondent, as itadmits, had been informed that day that all these employeeswere interested in the union movement. On March 16, a fewdays later, the Respondent granted substantial wage in-creases to a sizeable group of its employees, a measurewhich I have found was designed to discourage adherenceto Local 682. Later on March 16, the same day on whichLocal 682 requested recognition, the Respondent again laidoff the temporary class II women after they had worked but1day. Before the advent of Local 682, these women had25 It cannot validly be argued that Noto's intercession constituted a requestfor more time to consider Local 682's request for recognition.Not only isNoto's authority to speak for the Respondent regarding such matters inserious doubt (Plant Engineer Noto had 5 employees under his supervisionwhereas Plant Manager Mismra had approximately75), butalso the adamantposition subsequently taken by Misiura in demanding that the two unionmen leave the premises immediately completely nullified any effect of Noto'sintercession 358DECISIONSOF NATIONAL LABOR RELATIONS BOARDregularly worked 32 hours a week. During the strike theRespondent granted increased wages and additional bene-fits to nonstrikers, new employees, and returned strikers,another step intended to persuade them that having a unionwas unnecessary. Finally, after the strike, as I have found,the Respondent engaged in harassing tactics against certainstrike leaders in an effort to deter them from further sup-porting Local 682.InGisselone of the questions before the Court was wheth-er bargaining orders were appropriate upon card majorityshowing not only in "`exceptional' cases marked by `outra-geous' and `pervasive' unfair labor practices" but also inless extraordinary cases marked by less pervasive practiceswhich nonetheless still have the tendency to undermine ma-jority strength and impede the election process." The Courtanswered this question in the affirmative. (395 U.S. at 613-614.)In my opinion, the Respondent's course of conduct sum-marized above clearly tended to undermine Local 682'sstrength and effectively precluded the employees from exer-cising a free choice in any election to be conducted in thenear future. Such conduct, I find, falls within the "outra-geous" category mentioned above, and at the very least iswithin the lesser category which the Supreme Court inGisselheld justified reliance on authorization cards rather than theelection process to determine majority status in certain re-fusal-to-bargam situations.Upon the facts of this case,therefore, theGisseldecision, instead of supporting theRespondent's position, supports the opposite view. Accord-ingly, the Respondent's argument based on theGisseldeci-sion is rejected.Regarding the Respondent's further argument that Local682 failed to offer any proof in support of its assertion ofmajority status, the apparent support of the strike by overtwo-thirds of the employees in the appropriate unit the nextday after Misiura's rejection of Local 682's recognition re-quest constituted evidence of majority support which theRespondent was not free to ignore. As the Supreme Courtstated inGissel(395 U.S. at 597)Almost from the inception of the Act, then, it wasrecognized that a union . . . could establish majoritystatus by other means under the unfair labor practiceprovision of § 8(aX5) - by showing convincing sup-port for instance, by a union-called strike or strike voteIn any event, the facts of the case are such as to warrantthe conclusion that it would have been futile for Local 682to make any such tender. In view of the Respondent's entirecourse of conduct summarized above, including theRespondent's continued nonrecognition of Local 682 de-spite the evidence of majority status which is inherent in thevery substantial support for the strike which Local 682 wasable to muster, it is reasonable to infer that Misiura's curtand hostile rejection of Local 682's bargaining request wasattributable not to any doubt as to Local 682 s representa-tive status but rather to his opposition to bargaining withLocal 682 under any and all circumstances?bHere, as inN.L.R.B. v. Knickerbocker Plastic Co.,218 F.2d 917, 923(C.A. 4), andN.L.R.B. v. Clarksburg Publishing Co.,120F.2d 976, 980 (C.A. 4), it is reasonable to conclude thatMisiura's refusal to recognize Local 682 "was not due to anydoubt as to the number of employees in the union, but wasdue to a positive rejection by the company of the principleof collective bargaining." As was further stated in theKnick-erbockeropinion, quoting from theClarksburgcase (120F.2d at 980):Where the real attitude of an employer is that he willnot bargain collectively with his employees under anyconditions, he cannot excuse himself on the groundthat sufficient proof of a majority status was not fur-nished him....CompareN.L.R.B. v.Burton-Dixie Corp.,199 F.2d 199,200-201 (C.A. 10). In this case a union representative, be-fore obtaining the last card needed to establish the union'smajority, requested recognition of a local official of theemployer. The next day, after having obtained the requisitenumber of signed cards, the union representative even hada chance to make a request for bargaining, a higher officialof the employer from out-of-town told the union representa-tive "to get off the pro erty or he would break his back andevery bone in his body." The court held that inthese cir-cumstances the absence of a request for bargaining wasimmaterial, that under the circumstances a request for bar-gaining "would have been utterly vain and useless and amere formality."The Respondent further contends that Local 682's re-quest for bargaining covered a unit which was not appropri-ate for the purposes of collective bargaining in that itincluded office clerical employees, and that such a requestis legally inoperative to create a bargaining duty on the partof the Respondent. The Respondent further points out thatthere is a variance between the unit with respect to whichbargaining was requested and that alleged in the complaintas amended to be the appropriate unit. Such contentions areunavailing, however, where as here the employer has"failed to groundits refusal to recognizethe union upon theinappropriateness of the demanded unit." This quotation isfromColecraftManufacturingCo. v. N.L.R.B.,38-5 F.2d 998,1006 (C.A. 7), cited by the Respondent. The holding inColecraftis clearly inapplicable here in that there "the em-ployer told the union that the inappropriateness of the unitwas the reason it was refusing to grant recognition"(ibid).See alsoN.L.R.B. v. Fosdal,367 F.2d 784, 786-787 (C.A. 7);Brewery and Beverage Drivers Local No. 67 v. N.L.R.B., 275F.2d 194 (C.A.D.C). In the latter case, in which the vari-ance was relatively larger in terms of the number of employ-ees involved than that involved in this case, the court statedas follows:Last, on the facts of this case, we do not think thevariance between the unit sought and the unit laterfound appropriate can be characterized as "substan-tial."See alsoFood Store Employees Local347 v.N.L.R.B.,418F.2d 1177, 1182 (C.A.D.C.), cert. denied 397 U.S. 990.In accordance with the foregoing, I conclude that Misiurawas obligated under the circumstances of this case to ex-plore further the basis for Walla's assertion of Local 682'smajority status and that his summary rejection of Walla'srequest for recognition constituted a refusal to bargain col-lectively in violation of Section 8(a)(5) and (1) of the Act.Since, as the Respondent recognizes, the strike was astrike for recognition, and, as I have concluded, theRespondent's refusal of recognition was an unfair laborpractice, it follows that the strike was an unfair labor prac-tice strike.u While the Respondent's attorneys subsequently took a more reasonableapproach, the Respondent's initial refusal to recognizeLocal 682 on March16 and the following daysis tobe judged by Misiura's conduct on theseoccasions.4.TheRespondent's continuing discrimination againstthe temporaryclass II women after the strike in violationof Section 8(a)(3) and(1) of the ActSince the strike was an unfair labor practice strike all of HARPER AND ROW PUBLISHERS, INC.the strikers were entitledto reinstatementto their formerpositions, without prejudice to their seniority or other rightsand privile es, even if this required the dismissal of employ-ees hired for the first time during the strike. The formertemporaryclass II women,who were reclassified to regularclass II employees after the strike, were not fully reinstatedto their former positions. The former temporaryclass IIwomen formerly shared all the work which was availablewhich could not be performed by the permanent class IIwomen. Before Local 682 appeared on the scene these wom-en had regularly worked at least 32 hours per week. Afterthe strike the Respondent retained in its employ all of theemployees it had hired for the first time during the strikewho wishedto remainand the former temporaryclass IIwomen had to share the available work with the new em-floyees. The resultwas, as faras the former temporary classIwomen were concerned, that their workweek was reducedfrom the 32 or 40 hours a week which they had previouslyworked, to 20 or 24 hours a week during most weeks inthe period between the end of the strike and the time of thetriaL27 Upon all of the facts in the case I conclude that thisreductionin working hours was motivated in substantialtart by theRespondent's desire toweaken the strength ofocal 682 inthe warehouseand to punish the former tempo-rary classIIwomen for having goneout on strike. Accord-ingly, the Respondent'saction wasviolative of Section8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.By questioning employees concerning union matters,seeking toinduce anemployee to report on the union activi-ties of others, grantingincreased wagesor other benefits todiscourage union adherence, threatening employees withreprisals if the union drive wassuccessful, unduly restrictingan employee in her movements about the plant for antiun-ion reasons, and harassing employees at work because oftheir union and strike activities, the Respondent has inter-fered with, restrained, and coerced its employees in theexerciseof the rights guaranteed in Section 7, thereby en-aging in unfairlabor practices in violation of Section8 (a)(1)of the Act.2.All of the Respondent's employees at its Troy, Mis-souri, warehouse, excluding office clerical and professionalemployees, guards, and supervisors as definedpin the Act,constitute a union appropriate for the purposes of collectivebargaining within themeaning ofSection 9(b) of the Act.3.At all times on and after March 16, 1971, Local 682 wasand is the duly designated exclusive bargaining representa-tive of all of the employees in the above-stated appropriateunit.4. By refusing to recognize and bargain collectively withLocal 682 as the exclusive bargaining representative of theemployees in the above-stated appropriate unit on and afterMarch 16, 1971, the Respondent has engaged in unfair laborpractices in violation of Section 8(a)(5) and (1) of the Act.5.The strike in which the Respondent's employees en-gaged commencingon March 17, 1971, was caused by theRespondent's refusalto recognize Local 682 as the exclusivebargaining representative ofgits employees, and was there-fore an unfair labor practice strike.6. By discharging William Creech and Dennis Hickmanon March 11, 1971, by laying off Esther Ache, RosemaryCope, Robinetta Fox, Geraldine Granneman, E. Hensen,Barbara Holligan, Edna Knox, Maxine McMullin, Carol27 As found above, in only 6 of 16 weeks in this period all of the nowregularclassIIwomen worked full 40-hour weeks.359Montgomery, Iris Mozier, Barbara Page, Dorothy Schup-mann, Carmen Smith, Shirley Walton, and Marie Zumwalton March 11 and 16, 1971, by reducing the working hoursof the 15 female employees listed above after their return towork after the strike, and by refusing to reinstate JamesFloyd on April 8 and 12, 1971, the Respondent has discour-aged membership in Local 682 by discrimination in regardto hire, tenure, or terms and conditions of employment,thereby en aging in unfair labor practices in violation ofSection 8(a)(3) and (1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, my recommended Order will direct that theRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Ihave found that the Respondent discharged WilliamCreech and Dennis Hickman, laid off the temporary classIIwomen on March 11 and 16, and refused reinstatementto James Flo d on April 8 and 12, in violation of Section8(a)(3) and (1) of the Act. To remedy the unlawful discrim-ination against Creech and Hickman my recommended Or-der will provide that the Respondent offer Creech andHickman immediate and full reinstatement to their formerjobs or, if these jobs no longer exist, to substantially equiva-lent jobs, without prejudice to their seniority and otherriots and privileges. My recommended Order will furtherdirect that the Respondent make Creech and Hickmanwhole for their losses resulting from the Respondent's dis-crimination against them by payment to each of them thesum of money he would have earned from the date of hisdischarge until the date on which the Respondent offers himreinstatement, less his net interim earnings.With respect to the temporary class II warehouse employ-ees, and I include in this group the 15 women named inparagraph 6B of the complaint as amended, my recom-mendedporder will direct that the Respondent restore themto full 40-hour workweeks, subject to the proviso set forthbelow, dismissing if necessary any new employees hiredduring the strike and thereafter either as regular or perma-nent class II employees; provided that if after the dismissalof all such replacements sufficient work is not available tokeep all of the former temporaryclassII women employed40 hours a week, then the workweek of each may be reducedcorrespondingly. The remedy envisioned herein contem-plates that the number of permanent class II women willremain for a reasonable period at the same level as thatexisting before the strike, namely 16, that, any vacanciesoccurring after the beginning of the strike among the perma-nent class II women will be filled by former temporary classII women and that, as was the situation before the strike, theformer temporary class II women will continue to share anywork which the 16 permanent class II women are unable toperform.My recommended Order will also direct that the Respon-dent make whole the temporary class II women for theirlosses resultingfrom their layoff on March 11 28 and for theirlossesresultingfrom having worked reducedwork-weeks after their return to work from the strikeas a conse-quence of the Respondent's having retained' in its employthe replacements hired for the first time during the strikeand requiring the former temporaryclassII women to share28 The breakdown of the Respondent's electronic equipment shall be takeninto consideration in determiningthe backpay during this period 360DECISIONSOF NATIONALLABOR RELATIONS BOARDthe available work with the replacements.The measure ofthe losses of the former temporary class II women shall bedetermined by ascertaining the total number of hoursworked in each week in the backpay period by all of thereplacements and if such total number of hours,which whendivided equally among all of the former temporary class IIwomen who worked less than 40 hours a week,is sufficientwhen added to the number of hours actually worked byeach to bring the total up to 40 hours,then the formertemporary class II women will be entitled to corresponding-Y less.The backpay period shall continue until the Respon-dent dismisses the replacements,if necessary,and restoresthe former temporary class II women to a 40-hourworkweek,or whatever number of hours is available afterthe dismissal of all replacements.As to James Floyd my recommended Order will directthat the Respondent make him whole for his losses resultingfrom the Respondent's refusals of his applications for rein-statement by paying him the sum of money which he wouldhave earned Saying the period from Apnl 8, 1971 to May25, 1971,the date upon which Floyd received from theRespondent an offer of reinstatement,less his net interimearnings.However,Floyd shall be entitled to backpay onlyif there would have been sufficient work available for himin his backpay period after first bringing the hours of thetemporary class II women up to 40 hours a week.In any case in which backpay is due it shall be computedon a quarterly basis and shall include interest at 6 percentper annum,as provided in F.W.Woolworth Company,90NLRB 289, andIsisPlumbing&Heating Co.,138 NLRB716.The remedy with respect to the refusal-to-bargain aspectof the case presents a more difficult problem in view of thefact that 32 employees on March 29 signed cards authoriz-ing Local 688 to act as their bargaining agent.Most of thesigners of these Local 688 cards had previously signed cardsdesignating Local 682 as their bargaining agent and theseLocal 682 cards were among those relied on by Local 682as establishing its majority.As found above,as a result of representations made with-in Joint Council No. 13 of the Teamsters,Local 682 Presi-dent Walla at the meeting on March 29 recommended thatthe employees transfer their bargaining authority to Local688, which customarily represented warehouse employees.Before a vote was taken,Dunn,an organizer for Local 688,stated that if the employees decided to change their affilia-tion Local 688 representatives would come out the nextmorning and contact Misiura again "on representation,"and they would"start from scratch."According to Walla,the employees"were not happy about it,"but a majority atthe meeting voted to accepthap;recommendation, andall 32 employees at the meeting signed Local 688 cards.There is no question but that if these cards are given fulleffect,then Local 682 no longer represented a majority ofthe Respondent's employees.However,after representing to the employees at the meet-ing that Local 688 would then"take over,' it never did so.Local 688 did not seek recognition from the Respondent, itgave no support to the strikers and, as far as the recordshows, Locar 688 representatives never appeared in Troy atall, at least in connection with this matter.Local 688 at notime filed a petition for an election with the Board and didnot seek to intervene in the representation proceedings filedby Local 682.In contrast,despite the purported transfer of affiliation,Local 682 representatives continued to support the strikeand at least one of its representatives appeared at the picketline every day.The picketing continued around the clockafter the March 29 meeting and the pickets carried the samepicket signs and umbrellas,all of which named Local 682as being involved in the strike.The strikers,upon beinginformed of Local 688's refusal to represent them,appar-ently acquiesced in Walla's announcement that Local 682was going to represent them all theway throu . Theyreturned to work pursuant to Walla's recommendation.While Attorney Craig,representing Locals 682 and 688,informed one of the Respondent's attorneys on March 30that Local 688 was goingto take over,after subsequentlybeing informed of Local 688's refusal to act Attorney Craig,at this point representing Local 682 only,negotiated withthe Respondent's attorneys concerning the termination ofthe strike.The Respondent arranged through Local 682'sattorney to have it handle the recall of the strikers.Thus,this is not the typical situation of competing unionseach having authorization cards signed by some of the em-ployees.The record shows that a substantial majority of theRespondent's employees desired union representation (byMarch 18 Local 682 had authorization cards signed by 53out of the 73 warehouse and maintenance employees, in-cluding Creech and Hickman); that they signed cards forLocal688 only upon the recommendation of Local 682'spresident,Walla that despite having signed cards for Local688 the employees continued to follow Walla's recommen-dations and made no effort to follow up on their designationof Local 688.In this extremely atypical situation, in myopinion,to hold that the execution of the Local 688 cardscanceled out the earlier cards designating Local 682 wouldcompletely frustrate the desire of the Respondent's employ-ees for union representation,contrary to the basic policiesof the Act.In any event,as found above,the Respondent's all-perva-sive unfair labor practices precluded its employees fromexercising a free choice in an election,and under theGisselcase a bargaining order is appropriate,regardless of Local682's presentmajority status.Accordingly,my recom-mended Order will direct the Respondent,upon request, tobar ain collectively with Local 682. SeeN.L.R.B. v.Somer-sethoe Co.,Ill F.2d 681,690-691(C.A. 1).Upon the foregoing findings of fact,conclusions of law,and the entire record, andpursuant to Section 10cc) of theAct, I hereby issue the following recommended:2ORDERThe Respondent,Harper&Row Publishers,Inc., its offi-cers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Construction,BuildingMaterial, Ice andCoal, Laundry,Dry Cleaning&IndustrialLaundry &Dry Cleaning Drivers,Helpers,Warehousemen,Yardmen&Allied Workers-Local Union No. 682,affiliat-ed withInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America bydischarging,laying off,refusing to reinstate or reducing theworking hours of employees because of their union or strikeactivities,or in any other manner discriminating in regardto hire or tenure of employment, or any term or conditionof employment.29 In the event no exceptions are filed to this recommendedOrder asprovided by Sec 102.46of the Rules and Regulationsof the National LaborRelations Board,the findings, conclusions and recommended Order hereinshall, asprovidedin Sec10(c) of the Actand in Section102.48of the Rulesand Regulations, be adoptedby theBoard and become its findings,conclu-sions,and order,and all objections thereto shall be deemedwaived for allpurposes HARPERAND ROWPUBLISHERS, INC.361(b) Refusingto recognize and bargain collectively in goodemployees hired during the strike and thereafter for perma-faith with the above-named labor organization as the exclu-nent or part-time warehouseclassIIwork.sive representative of all employees in the appropriate unit(d)Make whole James Floyd for any loss of pay sufferedstated in the Conclusions of Law above with respect to ratesby reason of the refusals of his applications for rein-of pay,wages,hours of employment, and other terms andstatement on April 8 and 12, 1971, in the manner set forthconditions of employment.in the section of this Decision entitled "The Remedy."(c)Coercively questioning employees concerning union(e)Preserve and, upon request, make available to thematters andseeking toinduce employees to report on theBoard or its agents, for examination and copying, all payrollunion activitiesof others.records, social security payment records, timecards, person-(d) Restricting employees in their movements about thenel records and reports, as well as all other records neces-warehouse and otherwiseharrassingemployees because ofsary to analyze and compute the amount of backpay duetheir union and strike activities.under the terms of this recommended Order.(e) Grantingwage increasesor other benefits or threaten-(f)Upon request, recognize and bargain collectively withing the loss of benefits or other reprisals to discourage unionthe above-named labor organization, as the exclusive repre-adherence.sentative of all employees in the appropriate unit stated in(f) In any othermanner interferingwith, restraining, orthe Conclusions of Law above with respect to rates of pay,coercingemployees in the exercise of rights guaranteed inwages, hours of employment and other terms and condi-Section 7 of the Act.tions of employment and, if an understanding is reached,2. Take the following affirmative action designed to effec-embody such understanding in a signed agreement.tuate thepolicies ofthe Act:(g) Post at its warehouse at Troy, Missouri, copies of the(a) Offer to William Creech and Dennis Hickman imme-attached notice marked "Appendix ."30 Copies of said no-diate and full reinstatement to their former jobs or, if thesetice, on forms provided by the Regional Director for Regionjobs nolonger exist, to substantially equivalent jobs, with-14, after being duly signed by the Respondent's representa-out prejudice to their seniority or other rights and privileges,tive, shall be posted by the Respondent immediately uponand make each of them whole for any loss of pay sufferedreceipt thereof, and be maintained by it for 60 consecutiveby reason of his discharge in the manner set forth in thedays thereafter, in conspicuous places, including all placessection of thisDecisionentitled "The Remedy."where notices to employees are customarily posted. Reason-(b) Notify the above-named employees if presently serv-able steps shall be taken by the Respondent to insure thating in theArmed Forces of the United States of their rightsaid notices are not altered, defaced, or covered by anyto full reinstatement upon application in accordance withother material.the Selective Service Act and the Universal Military Train-(h) Notify the Regional Director for Region 14, in writ-ing and ServiceAct, as amended, after discharge from theing, within 20 days from the receipt of this Decision, whatArmed Forces.steps have been taken to comply herewith 31(c)Make whole Esther Ache, Rosemary Cope, RobinettaFox, Geraldine Granneman, E. Hensen, Barbara Holligan,30 In the eventthat the Board'sOrder is enforced by a judgment of aEdna Knox, Maxine McMullin, Carol Montgomery,IrisUnited States Court of Appeals, the wordsin the noticereading: "Posted byMozier,Barbara Page,Dorothy Schupmann, CarmenOrder of the National LaborRelations Board"shall be changed to readSmith,ShirleWalton,and MarieZumwalt foranylossof"PostedPursuant to a Judgmentof the United States Court of AppealsyEnforcing an Order of the National LaborRelations Board."paysufferedy reason of their layoffs on March 11 and 16,31 In the event that thisrecommendedOrder is adoptedby the Board after1971, and by reason of the reduction in their working hoursexceptionshave been filed,thisprovisionshall be modified to read: "Notifyafter the strike, in the manner set forth in the section of thissaid RegionalDirector,in writing within 20days from the dateof this Order,Decisionentitled "The Remedy,"dismissing, if necessary,what stepsthe Respondent has takento comply herewith."